Exhibit 10.1

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

dated as of April 1, 2008

 

STAPLES, INC.

 

THE LENDERS NAMED HEREIN,

 

LEHMAN COMMERCIAL PAPER INC.,

as ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

with

 

LEHMAN BROTHERS INC.

as Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

§1.1.

Definitions

1

 

 

 

 

 

§1.2.

Rules of Interpretation

19

 

 

 

 

§2.

THE CREDIT FACILITY

20

 

 

 

 

§2.1.

Commitment to Lend Loans

20

 

 

 

 

§2.2.

Requests for Loans

20

 

 

 

 

§2.3.

Funds for Loans

21

 

 

 

 

§2.3.1.

Funding Procedures

21

 

 

 

 

 

§2.3.2.

Advances by Administrative Agent

21

 

 

 

 

§2.4.

Reduction of Total Commitment

22

 

 

 

 

 

§2.5.

Maturity of Loans

22

 

 

 

 

 

§2.6.

Mandatory Commitment Reductions; Mandatory Prepayments of Loans

23

 

 

 

 

 

§2.7.

Optional Repayments of Loans

24

 

 

 

 

 

§2.8.

Interest on Loans

24

 

 

 

 

 

§2.9.

Conversion Options

25

 

 

 

 

§2.9.1.

Conversion to Different Type of Loan

25

 

 

 

 

 

§2.9.2.

Continuation of Type of Loan

25

 

 

 

 

 

§2.9.3.

Eurocurrency Rate Loans

25

 

 

 

 

§2.10.

Evidence of Debt

26

 

 

 

§3.

CERTAIN GENERAL PROVISIONS; FEES

26

 

 

 

 

 

§3.1.

Administrative Agent Fees

26

 

 

 

 

 

§3.2.

Commitment Fee

26

 

 

 

 

 

§3.3.

Funds for Payments

26

 

 

 

 

§3.3.1.

Payments to Administrative Agent

26

 

 

 

§3.3.2.

No Offset, Etc

27

 

 

 

§3.3.3.

Withholding

27

 

 

 

 

§3.4.

Computations

28

 

 

 

 

 

§3.5.

Inability to Determine Eurocurrency Rate

28

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

§3.6.

Illegality

29

 

 

 

 

 

§3.7.

Additional Costs, Etc.

29

 

 

 

 

 

§3.8.

Capital Adequacy

31

 

 

 

 

 

§3.9.

Certificate

31

 

 

 

 

 

§3.10.

Indemnity

31

 

 

 

 

 

§3.11.

Interest After Default

32

 

 

 

 

 

§3.12.

Replacement of Individual Lenders

32

 

 

 

 

 

§3.13.

Additional Reserve Requirements

33

 

 

 

 

 

§3.14.

Guaranties

33

 

 

 

§4.

REPRESENTATIONS AND WARRANTIES

33

 

 

 

 

§4.1.

Corporate Authority

33

 

 

 

 

§4.1.1.

Incorporation; Good Standing

33

 

 

 

 

 

§4.1.2.

Authorization

34

 

 

 

 

 

§4.1.3.

Enforceability

34

 

 

 

 

§4.2.

Governmental Approvals

34

 

 

 

 

 

§4.3.

Title to Properties; Leases

34

 

 

 

 

 

§4.4.

Financial Statements; Fiscal Year

35

 

 

 

 

 

§4.5.

No Material Changes, Etc.

35

 

 

 

 

 

§4.6.

Franchises, Patents, Copyrights, Etc

35

 

 

 

 

 

§4.7.

Litigation

35

 

 

 

 

 

§4.8.

Compliance with Other Instruments, Laws, Etc

36

 

 

 

 

 

§4.9.

Tax Status

36

 

 

 

 

 

§4.10.

No Event of Default

36

 

 

 

 

 

§4.11.

Investment Company Act

36

 

 

 

 

 

§4.12.

Employee Benefit Plans

36

 

 

 

 

§4.12.1.

In General

36

 

 

 

 

 

§4.12.2.

Terminability of Welfare Plans

36

 

 

 

 

 

§4.12.3.

Guaranteed Pension Plans

37

 

 

 

 

 

§4.12.4.

Multiemployer Plans

37

 

 

 

 

§4.13.

Regulations U and X, Etc

37

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

§4.14.

Environmental Compliance

37

 

 

 

 

 

§4.15.

Foreign Assets Control Regulations, Etc

38

 

 

 

 

 

§4.16.

Subsidiaries, Etc

39

 

 

 

 

 

§4.17.

Taxpayer Identification Numbers

39

 

 

 

§5.

AFFIRMATIVE COVENANTS OF THE BORROWER

39

 

 

 

 

§5.1.

Punctual Payment

39

 

 

 

 

 

§5.2.

Maintenance of Office

39

 

 

 

 

 

§5.3.

Records and Accounts

39

 

 

 

 

 

§5.4.

Financial Statements, Certificates and Information

40

 

 

 

 

 

§5.5.

Notices

42

 

 

 

 

 

§5.6.

Legal Existence; Maintenance of Properties

43

 

 

 

 

 

§5.7.

Insurance

43

 

 

 

 

 

§5.8.

Taxes

43

 

 

 

 

 

§5.9.

Inspection of Properties and Books, Etc.

44

 

 

 

 

 

§5.10.

Compliance with Laws, Contracts, Licenses, and Permits

44

 

 

 

 

 

§5.11.

Employee Benefit Plans

44

 

 

 

 

 

§5.12.

Use of Proceeds

45

 

 

 

 

 

§5.13.

Licenses and Permits

45

 

 

 

 

 

§5.14.

Guaranties

45

 

 

 

 

 

§5.15.

Further Assurances

45

 

 

 

§6.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

45

 

 

 

 

§6.1.

Restrictions on Indebtedness

45

 

 

 

 

 

§6.2.

Restrictions on Liens

47

 

 

 

 

 

§6.3.

Restrictions on Investments

49

 

 

 

 

 

§6.4.

Distributions

51

 

 

 

 

 

§6.5.

Employee Benefit Plans

51

 

 

 

 

 

§6.6.

Merger and Consolidation; Acquisitions

51

 

 

 

 

 

§6.7.

Disposition of Assets and Sale-Leaseback Transactions

52

 

 

 

 

 

§6.8.

Subordinated Debt

52

 

 

 

 

 

§6.9.

Transactions with Affiliates

52

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

§7.

FINANCIAL COVENANTS OF THE BORROWER

53

 

 

 

 

§7.1.

Fixed Charge Coverage Ratio

53

 

 

 

 

 

§7.2.

Adjusted Funded Debt to Total Capitalization Ratio

53

 

 

 

§8.

EFFECTIVE DATE CONDITIONS

53

 

 

 

 

§8.1.

Loan Documents

53

 

 

 

 

 

§8.2.

Certified Copies of Charter Documents

53

 

 

 

 

 

§8.3.

Corporate Action

53

 

 

 

 

 

§8.4.

Incumbency Certificate

54

 

 

 

 

 

§8.5.

Opinion of Counsel

54

 

 

 

 

 

§8.6.

Payment of Fees

54

 

 

 

 

 

§8.7.

Financial Statements

54

 

 

 

 

 

§8.8.

Specified Representations True; No Default

54

 

 

 

 

 

§8.9.

No Default under Material Indebtedness

54

 

 

 

 

 

§8.10.

Governmental Regulation

55

 

 

 

 

 

§8.11.

USA Patriot Act

55

 

 

 

 

 

§8.12.

Effective Date Certificate

55

 

 

 

§9.

CLOSING DATE CONDITIONS

55

 

 

 

 

§9.1.

Effective Date

55

 

 

 

 

 

§9.2.

Offer Consummation

55

 

 

 

 

 

§9.3.

Approvals

56

 

 

 

 

 

§9.4.

Opinion of Counsel

56

 

 

 

 

 

§9.5.

Payment of Fees

56

 

 

 

 

 

§9.6.

Pro Forma Financial Statements

56

 

 

 

 

 

§9.7.

Specified Representations True; No Default; No Default under Material
Indebtedness

56

 

 

 

 

 

§9.8.

Closing Date Certificate

57

 

 

 

§10.

CONDITIONS TO BORROWINGS TO FUND ADDITIONAL PURCHASES OF CORPORATE EXPRESS
SHARES AND CONVERTIBLE DEBT

57

 

 

 

 

§10.1.

Closing Date

57

 

 

 

 

 

§10.2.

Specified Representations True; No Default

57

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

§11.

CONDITIONS TO BORROWINGS TO REPAY COMMERCIAL PAPER

58

 

 

 

 

§11.1.

Representations True; No Default or Event of Default

58

 

 

 

 

 

§11.2.

No Legal Impediment

58

 

 

 

 

 

§11.3.

Governmental Regulation

58

 

 

 

 

 

§11.4.

Proceedings and Documents

58

 

 

 

 

 

§11.5.

Effective Date

59

 

 

 

 

 

§11.6.

Certain Conditions

59

 

 

 

 

 

§11.7.

Payment of Fees

59

 

 

 

 

 

§11.8.

Borrowing Date Certification

59

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC

59

 

 

 

 

§12.1.

Events of Default and Acceleration

59

 

 

 

 

§12.2.

Termination of Commitments

63

 

 

 

 

 

§12.3.

Remedies

63

 

 

 

 

 

§13.

SETOFF

64

 

 

 

§14.

THE ADMINISTRATIVE AGENT

65

 

 

 

 

§14.1.

Authorization

65

 

 

 

 

 

§14.2.

Employees and Agents

65

 

 

 

 

 

§14.3.

No Liability

65

 

 

 

 

 

§14.4.

No Representations

67

 

 

 

 

 

§14.4.1.

General

67

 

 

 

 

 

 

 

§14.4.2.

Closing Documentation, etc

67

 

 

 

 

§14.5.

Payments

68

 

 

 

 

 

 

§14.5.1.

Payments to Administrative Agent

68

 

 

 

 

 

 

§14.5.2.

Distribution by Administrative Agent

68

 

 

 

 

 

 

§14.5.3.

Delinquent Lenders

68

 

 

 

 

§14.6.

Holders of Notes

68

 

 

 

 

 

§14.7.

Indemnity

68

 

 

 

 

 

§14.8.

Administrative Agent as Lender; Etc

69

 

 

 

 

 

§14.9.

Resignation

69

 

 

 

 

 

§14.10.

Notification of Defaults and Events of Default

70

 

v

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

§14.11.

Administrative Agent May File Proofs of Claim

70

 

 

 

§15.

EXPENSES

71

 

 

 

§16.

INDEMNIFICATION

72

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC

72

 

 

 

§18.

ASSIGNMENT AND PARTICIPATION

73

 

 

 

 

§18.1.

General Conditions and Conditions to Assignment

73

 

 

 

 

 

§18.2.

Certain Representations and Warranties; Limitations; Covenants

75

 

 

 

 

 

§18.3.

Register

75

 

 

 

 

 

§18.4.

Participations

76

 

 

 

 

 

§18.5.

Limitation upon Participant Rights

76

 

 

 

 

 

§18.6.

Assignee or Participant Affiliated with the Borrower

76

 

 

 

 

 

§18.7.

Miscellaneous Assignment Provisions

77

 

 

 

§19.

NOTICES, ETC

77

 

 

 

§20.

GOVERNING LAW

79

 

 

 

§21.

HEADINGS

79

 

 

 

§22.

COUNTERPARTS

80

 

 

 

§23.

ENTIRE AGREEMENT, ETC

80

 

 

 

§24.

WAIVER OF JURY TRIAL

80

 

 

 

§25.

CONSENTS, AMENDMENTS, WAIVERS, ETC

80

 

 

 

§26.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

81

 

 

 

 

§26.1.

Confidentiality

81

 

 

 

 

 

§26.2.

Prior Notification

82

 

 

 

 

 

§26.3.

Other

82

 

 

 

§27.

SEVERABILITY

82

 

 

 

§28.

USA PATRIOT ACT NOTICE

83

 

 

 

§29.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

83

 

 

 

§30.

COLLATERAL

84

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Loan Request

Exhibit B

 

Form of Guaranty

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Assumption

Exhibit E

 

Form of Joinder Agreement

 

 

 

Schedule 1

 

Lenders

Schedule 2

 

Guarantors

Schedule 4.3

 

Title to Properties, Leases

Schedule 4.7

 

Litigation

Schedule 4.9

 

Taxes

Schedule 4.12

 

Pension Liabilities

Schedule 4.14

 

Environmental Compliance

Schedule 4.16(a)

 

Subsidiaries

Schedule 4.16(b)

 

Joint Ventures and Partnerships

Schedule 4.16(c)

 

Equity Interests of 50% or Less

Schedule 4.17

 

Tax Payer Identification Numbers

Schedule 6.1

 

Existing Indebtedness

Schedule 6.2

 

Existing Liens

Schedule 6.3

 

Existing Investments

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of April 1, 2008, is by and among (a) STAPLES,
INC. (the “Borrower”), a Delaware corporation having its principal place of
business at 500 Staples Drive, Framingham, MA 01701, (b) the lending
institutions listed on Schedule 1 hereto (the “Lenders”), (c) LEHMAN BROTHERS
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and (d) BANK OF AMERICA, N.A. and HSBC
BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for the Lenders
(collectively, the “Co-Syndication Agents”).

 

WHEREAS, the Lenders are willing to make loans to the Borrower, all on the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Credit Agreement),
the Borrower, the Administrative Agent and the Lenders hereby agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.       Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:

 

Adjustment Date.  The date which is three (3) Business Days after each
Compliance Certificate is delivered by the Borrower pursuant to §§5.4(a) and
(b) hereof.

 

Administrative Agent.  As defined in the preamble hereto.

 

Administrative Agent Fees.  See §3.1 hereof.

 

Administrative Agent’s Special Counsel.  Milbank, Tweed, Hadley & McCloy LLP or
such other counsel as may be approved by the Administrative Agent.

 

Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate.  Any Person that would be considered to be an affiliate of a Person
under Rule 144(a) of the Rules and Regulations of the SEC, as in effect on the
Effective Date, if such Person were issuing securities.

 

AFM.  Stichting Autoriteit Financiële Markten (the Netherlands Authority for the
Financial Markets).

 

Agent Parties.  See §14.3 hereof.

 

--------------------------------------------------------------------------------


 

Anticipatory Commercial Paper.  Commercial paper issued by the Borrower prior to
and in anticipation of the first date on which it will purchase Corporate
Express Shares pursuant to the Offer (the “Initial Offer Funding Date”);
provided that (a) such commercial paper shall be issued no earlier than five
(5) Business Days prior to the anticipated Initial Offer Funding Date as
notified by the Borrower in writing to the Administrative Agent at or prior to
the time of such issuance, (b) such commercial paper shall mature no later than
thirty (30) days following the date of the first issuance of Anticipatory
Commercial Paper issued by the Borrower and (c) if the Initial Offer Funding
Date has not occurred on or prior to the date that is thirty (30) days following
such first issuance date, such commercial paper shall not be rolled (or
refinanced through the issuance of additional commercial paper) to a maturity
date later than such thirtieth (30th) day.

 

Applicable Margin.  The Applicable Margin shall be in effect for each period
commencing on an Adjustment Date through the date immediately preceding the next
Adjustment Date (each a “Rate Adjustment Period”) based on a determination of
the Senior Debt Rating.  The Senior Debt Rating shall be determined as of the
last day of the preceding Rate Adjustment Period.  The Applicable Margin shall
be the applicable rate per annum, corresponding to the lower of the Levels set
forth in the table below (with Level I being the lowest level and Level IV being
the highest level) corresponding to the Senior Debt Rating.  In the event that
the Senior Debt Ratings assigned by Moody’s and S&P are not equivalent, the
following criteria shall determine which Level shall be applicable to the Senior
Debt Rating: (a) if the Senior Debt Ratings are one Level apart, the Level
applicable to the Senior Debt Rating shall be the lower of the two Levels and
(b) if the Senior Debt Ratings are more than one Level apart, the Level
applicable to the Senior Debt Rating shall be one Level above (i.e., towards
Level IV) the lower of the two Levels.  For purposes of clarity, the parties
hereto acknowledge that (i) the Applicable Margin with respect to Base Rate
Loans shall be the rate per annum set forth in column C in the table below (as
such Applicable Margin shall be adjusted pursuant to the last paragraph of this
definition), (ii) the Applicable Margin with respect to Eurocurrency Rate Loans
shall be the rate per annum set forth in column D in the table below (as such
Applicable Margin shall be adjusted pursuant to the last paragraph of this
definition) and (iii) the Commitment Fee shall be the rate per annum set forth
in column E.

 

A

 

B

 

C

 

D

 

E

 

Level

 

Senior Debt
Rating

 

Base Rate
Loans

 

Eurocurrency
Rate Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

I

 

S&P: BBB+
or better
Moody’s:
Baa1 or better

 

0

%

1.00

%

0.08

%

 

 

 

 

 

 

 

 

 

 

II

 

S&P: BBB
Moody’s:
Baa2

 

0.125

%

1.125

%

0.09

%

 

 

 

 

 

 

 

 

 

 

III

 

S&P: BBB-
Moody’s:
Baa3

 

0.375

%

1.375

%

0.125

%

 

 

 

 

 

 

 

 

 

 

IV

 

S&P: Lower
than BBB-
Moody’s:
Lower than
Baa3

 

0.75

%

1.75

%

0.175

%

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Borrower fails to deliver any Compliance
Certificate pursuant to §§5.4(a) or (b) hereof then, for the period commencing
on the date such Compliance Certificate was due through the date immediately
preceding the Adjustment Date that occurs immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin corresponding to Level IV above.

 

The relevant Applicable Margin for Base Rate Loans and Eurocurrency Rate Loans,
as determined in accordance with this definition, shall increase by (i) 0.25%
per annum on the date which is 90 days after the Closing Date, (ii) an
additional 0.50% per annum on the date which is 180 days after the Closing Date
and (iii) an additional 0.50% per annum on the date which is 210 days after the
Closing Date.

 

Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arranger.  Lehman Brothers Inc.

 

Asset Sale.  Any Disposition of property or series of related Dispositions of
property after the Effective Date (other than any Excluded Disposition),
including any Dispositions resulting from any condition or requirement of any
antitrust regulatory authority in connection with the Corporate Express
Acquisition, which yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $15,000,000 (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds).

 

3

--------------------------------------------------------------------------------


 

Assignment and Assumption.  See §18.1 hereof.

 

Balance Sheet Date.  February 2, 2008.

 

Base Rate.  The higher of (a) the Prime Rate and (b) one-half of one percent
(1/2%) per annum above the Federal Funds Effective Rate.  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

Base Rate Loans.  Any Loans bearing interest calculated by reference to the Base
Rate.

 

Borrower.  As defined in the preamble hereto.

 

Borrower Materials.  See §5.4(e) hereof.

 

Business Day.  Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and, if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings to be carried out pursuant to this Credit Agreement
in respect of any such Eurocurrency Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

Capital Stock.  With respect to any corporation, partnership, trust,
unincorporated association, joint venture, limited liability company, or other
legal or business entity, any and all shares, interests, participations or other
equivalent (however designated) of capital stock of such entity, any and all
limited or general partnership interests and equivalent ownership interests in
such entity, any and all warrants and options to purchase any of the foregoing,
and any securities convertible into any of the foregoing.

 

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980.

 

Closing Date.  The date (which shall be no later than February 17, 2009) on
which the conditions set forth in §9 hereof have been satisfied (or waived in
accordance with §25 hereof).

 

Code.  The Internal Revenue Code of 1986.

 

4

--------------------------------------------------------------------------------


 

Commitment.  The agreement of each Lender, subject to the terms and conditions
of this Credit Agreement, to make Loans to the Borrower.

 

Commitment Amount.  With respect to each Lender, the amount of such Lender’s
Commitment set forth on Schedule 1 hereto or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable,
as the same may be reduced from time to time in accordance with the terms of
this Credit Agreement; or if the Total Commitment is terminated pursuant to the
provisions hereof, zero.

 

Commitment Fee.  See §3.2 hereof.

 

Commitment Percentage.  With respect to each Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Commitment Percentages of the Lenders shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

Commitment Period.  The period commencing on the earlier of (a) the Closing Date
and (b) the initial date of issuance of any Anticipatory Commercial Paper, to
and including the day immediately preceding the Maturity Date.

 

Compliance Certificate.  See §5.4(a) hereof.

 

Confidential Information.  All information relating to the Borrower or any of
its Subsidiaries that is labeled by the Borrower or such Subsidiary as
confidential at the time such information is supplied by the Borrower or such
Subsidiary to a Lender, other than information which (a) is public knowledge or
generally available to the public, or (b) is obtained by any of the Lenders,
whether prior to or after disclosure to such Lender by the Borrower or any of
its Subsidiaries, from a source other than the Borrower or any of its
Subsidiaries, provided that such information is not known by such Lender to have
been disclosed by any party in violation of a confidentiality agreement with the
Borrower or any of its Subsidiaries, any other obligation of nondisclosure with
respect to the Borrower or any of its Subsidiaries or any applicable statutory
or regulatory limitation imposed on the disclosure of such information.

 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Consolidated Adjusted Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate of (a) Consolidated Total Funded Debt as of such date plus
(b) (i) Rental Expense for the period of twelve consecutive months then ended
multiplied by (ii) eight (8).

 

Consolidated EBIT.  For any period, consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deducting all expenses and other proper
charges other

 

5

--------------------------------------------------------------------------------


 

than interest expense, taxes and any noncash nonrecurring charges, and
excluding, without duplication, (a) all extraordinary and nonrecurring items of
(i) income or (ii) cash losses in an aggregate amount not to exceed $100,000,000
on a cumulative basis from October 13, 2006, as determined in accordance with
GAAP and (b) all income or loss from any corporation, partnership, limited
liability company, joint venture or other entity in which the Borrower or any of
its Subsidiaries holds not more than a fifty percent (50%) ownership interest,
as determined in accordance with GAAP; provided that there shall be further
excluded in calculating consolidated net income (or deficit) for purposes of
this definition, without duplication, any noncash (x) losses attributable to the
use of a fair value methodology for recognition and measurement of impairment of
goodwill not identified with impaired assets in accordance with Accounting
Principles Board Opinion No. 142 and (y) SFAS 123R expenses; provided that, with
respect to any such period in which the Corporate Express Acquisition shall have
been consummated, Consolidated EBIT for such period shall be calculated on a pro
forma basis so as to give effect thereto as of the first day of such period.

 

Consolidated Total Assets.  All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

Consolidated Total Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate (without duplication) of (a) all outstanding Indebtedness of the
Borrower and its Subsidiaries relating to or in respect of (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds and
standby letters of credit outstanding but excluding documentary letters of
credit, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the transactions permitted under §6.1(q) hereof,
plus (b) all Indebtedness of the type referred to in clause (a) of another
Person guaranteed by the Borrower or any of its Subsidiaries.

 

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of Capitalized Leases and Synthetic
Leases, and including facility fees, commitment fees, usage fees, agency fees,
balance deficiency fees, and similar fees or expenses in connection with the
borrowing of money, as determined in accordance with GAAP; provided that, with
respect to any Measurement Period in which the Corporate Express Acquisition
shall have been consummated, Consolidated Total Interest Expense for such period
shall be calculated on a pro forma basis so as to give effect thereto as of the
first day of such period.

 

Contingent Liabilities.  Any guaranties, endorsements, obligations to reimburse
the issuer in respect of any letters of credit, agreements to purchase or
provide funds for the payment of obligations of others, or other liabilities
which would be classified as

 

6

--------------------------------------------------------------------------------


 

contingent in accordance with GAAP consistently applied, excluding, however,
(a) product warranties given in the ordinary course of business,
(b) endorsements of checks or other negotiable instruments for deposit or
collection in the ordinary course of business, and (c) reimbursement obligations
in respect of documentary trade letters of credit.

 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with §2.9
hereof.

 

Corporate Express.  Corporate Express N.V., a public limited liability company
incorporated under the laws of The Netherlands.

 

Corporate Express Acquisition.  The acquisition of Corporate Express Shares and
convertible debt of Corporate Express pursuant to the Offer.

 

Corporate Express ADS.  The issued and outstanding American Depositary Shares of
Corporate Express, each representing one Corporate Express Ordinary Share,
listed on the New York Stock Exchange.

 

Corporate Express Default.  See §9.7 hereof.

 

Corporate Express Dutch Shares.  Collectively, Corporate Express Ordinary Shares
and Corporate Express Preference Shares A.

 

Corporate Express Material Indebtedness Default.  See §9.7 hereof.

 

Corporate Express Ordinary Shares.  The issued and outstanding ordinary shares,
nominal value €1.20 per share, of Corporate Express, including the ordinary
shares underlying Corporate Express ADS.

 

Corporate Express Preference Shares A.  The depositary receipts representing the
issued and outstanding preference Shares A, nominal value €1.20 per share, of
Corporate Express.

 

Corporate Express-Related Default.  See §9.7 hereof.

 

Corporate Express Shares.  Collectively, Corporate Express Dutch Shares and
Corporate Express ADS.

 

Co-Syndication Agents.  As defined in the preamble hereto.

 

Credit Agreement.  This Credit Agreement, including the Schedules and Exhibits
hereto.

 

Default.  Any event or condition which upon notice, lapse of time or both would,
unless cured or waived, become an Event of Default.

 

Delinquent Lender.  See §14.5.3 hereof.

 

7

--------------------------------------------------------------------------------


 

Disposition.  Any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any Person, including, without limitation, any sale of an equity
interest in any Subsidiary.

 

Distribution.  (a) The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Borrower, other than
dividends payable solely in shares of common stock of the Borrower; (b) the
purchase, redemption, or other retirement of any shares of any class of Capital
Stock of the Borrower, directly or indirectly through a Subsidiary of the
Borrower or otherwise; (c) the return of capital by the Borrower to its
shareholders as such; or (d) any other distribution on or in respect of any
shares of any class of Capital Stock of the Borrower.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Subsidiary.  Any Subsidiary that is organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.9 hereof.

 

Early Termination Date.  The earlier of (a) February 17, 2009, if the Closing
Date shall not have occurred on or prior to such date and (b) at any time after
the Effective Date, both of the following have occurred: (i) if the Borrower and
Corporate Express shall have entered into a definitive acquisition agreement
with respect to the acquisition by the Borrower of Corporate Express, the
subsequent termination of such agreement and (ii) the permanent abandonment by
the Borrower of, or the public announcement by the Borrower of its decision not
to proceed with, such acquisition of Corporate Express (but not a mere lapse or
expiration of any offer period in connection with the Offer).

 

Effective Date.  See §8 hereof.

 

Eligible Assignee.  Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval in the case of
(i) and (ii) not to be unreasonably withheld or delayed, and in the case of
(ii), it being understood that it shall be reasonable for the Borrower to
withhold such approval if the proposed Person does not have an investment grade
rating).

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, other than a Guaranteed
Pension Plan or a Multiemployer Plan.

 

Environmental Laws.  Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), CERCLA,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal
Clean Water Act,

 

8

--------------------------------------------------------------------------------


 

the Federal Clean Air Act, the Toxic Substances Control Act, or any state or
local statute, regulation, ordinance, order or decree relating to health, safety
or the environment.

 

Environmental Notice.  Any notice to the Borrower or any of its Subsidiaries
from any third party including, without limitation: any federal, state or local
governmental authority, (a) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B; (b) that any Hazardous Substances which it has generated,
transported or disposed of has been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower or any of its Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (c) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding in connection with the release of Hazardous
Substances.

 

Equity Issuance.  After the Effective Date, any issuance or sale by the Borrower
or any of its Subsidiaries of (a) any of its Capital Stock, (b) any warrants or
options exercisable in respect of its Capital Stock (other than any warrants,
options or restricted stock issued to directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries pursuant to benefit plans
established in the ordinary course of business and any of its Capital Stock
issued upon the exercise of such warrants or options) or (c) any other security
or instrument representing an equity interest (or the right to obtain any equity
interest) in the Borrower or any of its Subsidiaries.

 

ERISA.  The Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Eurocurrency Rate.  For any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Page LIBOR01 at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that in the event that such rate does not appear on
such Reuters Page (or otherwise on the Reuters screen), the “Eurodollar Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
reasonably selected by the Administrative Agent.

 

Eurocurrency Rate Loans.  Any Loans bearing interest calculated by reference to
the Eurocurrency Rate.

 

Event of Default.  See §12.1 hereof.

 

9

--------------------------------------------------------------------------------


 

Excluded Disposition.  Any Disposition permitted under §6.7(a) hereof.

 

Excluded Equity Issuance.  (a) Any Equity Issuance by any Subsidiary to the
Borrower or any other Subsidiary, (b) any capital contribution by the Borrower
or any Subsidiary to any Subsidiary and (c) any Equity Issuance by the Borrower
pursuant to employee stock plans.

 

Excluded Indebtedness.  Any Indebtedness permitted under §§6.1(a), (b), (c),
(d), (e), (f), (g), (h), (j), (k), (l), (n) (subject to the immediately
following proviso), (o) or (r) hereof; provided that the only Indebtedness
incurred under §6.1(n) hereof that shall constitute Excluded Indebtedness shall
be (i) Indebtedness of Subsidiaries under working capital credit lines or
facilities (whether or not committed) in an aggregate principal amount not
exceeding $450,000,000 at any time outstanding and (ii) Indebtedness
constituting Anticipatory Commercial Paper hereunder or additional commercial
paper issued by the Borrower after the Closing Date.

 

Existing Credit Agreement.  That certain Amended and Restated Revolving Credit
Agreement dated as of October 13, 2006, as amended, by and among the Borrower,
the lending institutions party thereto and Bank of America as administrative
agent for such lending institutions.

 

Federal Funds Effective Rate.   For any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published for the Business Day next succeeding (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any next succeeding
Business Day, the Federal Funds Effective Rate for any such day shall be the
average rate per annum (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

Fixed Charge Coverage Ratio.  See §7.1 hereof.

 

Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

GAAP or generally accepted accounting principles.  (a) When used in §§6 and 7
hereof, whether directly or indirectly through reference to a capitalized term
used therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles,

 

10

--------------------------------------------------------------------------------


 

the accounting practice of the Borrower reflected in its financial statements
for the year ended on the Balance Sheet Date, and (b) when used in general,
other than as provided above, means principles that are (i) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time, and (ii) consistently
applied with past financial statements of the Borrower adopting the same
principles, provided that in each case referred to in this definition of GAAP a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied.

 

Governmental Authority.  The government of the United States of America, or of
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guaranties.  The Guaranty by each Guarantor in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent, dated as of the
date hereof, and each additional guaranty executed by a Subsidiary of the
Borrower acquired or formed after the date hereof.

 

Guarantors.  Those Subsidiaries of the Borrower listed on Schedule 2 hereto, as
such schedule may be modified from time to time in accordance with §3.14 hereof.

 

Hazardous Substances.  Any hazardous waste, as defined by 42 U.S.C. §6903(5),
any hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any
mortgage, pledge, security interest, lien, charge or other encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) all obligations in respect of
interest rate protection arrangements and exchange rate protection arrangements;
(d) all guarantees, endorsements and other contingent obligations whether direct
or indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any

 

11

--------------------------------------------------------------------------------


 

manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit;
and (e) every obligation of such Person under any Synthetic Lease.

 

Indemnified Party.  See §14.7 hereof.

 

Indemnitee.  See §16 hereof.

 

Initial Lenders.  LCPI, Bank of America, N.A. and HSBC Bank USA, National
Association.

 

Initial Offer Funding Date.  As defined in the definition of Anticipatory
Commercial Paper.

 

Interest Payment Date.  (a) As to any Base Rate Loan, each Quarterly Date; and
(b) as to any Eurocurrency Rate Loan in respect of which the Interest Period is
(i) 3 months or less, the last day of such Interest Period and (ii) more than 3
months, the date that is 3 months from the first day of such Interest Period,
the last day of each 3 month period thereafter, and, in addition, the last day
of such Interest Period.

 

Interest Period.  With respect to each Eurocurrency Rate Loan, (a) initially,
the period commencing on the Drawdown Date of such Loan and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 months
thereafter, as selected by the Borrower in a Loan Request; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the numerically corresponding day in the
calendar month that is 1, 2, 3 or 6 months thereafter, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(a)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 if the Borrower shall fail to give notice as
provided in §2.9 hereof, the Borrower shall be deemed to have requested a
conversion of the affected Eurocurrency Rate Loan to a Base Rate Loan;

 

(c)                                  any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

12

--------------------------------------------------------------------------------


 

(d)                                 any Interest Period that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date.

 

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

Joinder Agreements.  Joinder agreements in substantially the form of Exhibit E
hereto pursuant to which Subsidiaries of the Borrower become parties to and
agree to be bound by the provisions of the Guaranty as a Guarantor.

 

LCPI.  Lehman Commercial Paper Inc., in its individual capacity.

 

Lender Affiliate.  With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.

 

Lenders.  As defined in the preamble hereto, which term shall include any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §18 hereof.

 

Lending Office.  As to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

Loan Documents.  This Credit Agreement, the Guaranties, the Notes and any other
documents delivered pursuant to this Credit Agreement.

 

Loan Request.  See §2.2 hereof.

 

Loans.  Loans made or to be made by the Lenders to the Borrower pursuant to §2
hereof.

 

Margin Regulations.  Regulations U and X.

 

13

--------------------------------------------------------------------------------


 

Margin Stock.  “Margin stock” as such term is defined in Regulation U.

 

Material Indebtedness.  Indebtedness (other than the Loans) or obligations in
respect of one or more interest rate protection arrangements or exchange rate
protection arrangements (calculated, with respect to such arrangements based on
the notional principal amount thereof) of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount of $50,000,000 or more.

 

Maturity Date.  The date which is 364 days after the Closing Date.

 

Measurement Period.  See §7.1 hereof.

 

Moody’s.  Moody’s Investors Service, Inc.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Net Cash Proceeds.  (a) In connection with any issuance or incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; (b) in connection with any Equity Issuance, the cash
proceeds received from such Equity Issuance, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other fees and expenses actually incurred in connection therewith; and (c) in
connection with any Asset Sale or Recovery Event, the proceeds thereof in the
form of cash (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or the sale or disposition of any non-cash consideration
or otherwise, but only as and when received and excluding the portion of such
deferred payment constituting interest) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event and other costs, fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof and net of amounts deposited in escrow in connection
therewith or reasonably expected to be paid as a result of any purchase price
adjustment, indemnities or reserves related thereto (such amounts shall be Net
Cash Proceeds to the extent and at the time released or not required to be so
used).

 

Non-U.S. Lender.  See §3.3.3 hereof.

 

Notes.  Notes issued pursuant to §2.10 hereof.

 

Obligations.  All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or

 

14

--------------------------------------------------------------------------------


 

unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or other instruments at any
time evidencing any thereof.

 

Obligor Group.  Collectively, the Borrower and the Guarantors (including any
Subsidiary of the Borrower which as of any date of determination has become a
Guarantor pursuant to the provisions of this Credit Agreement).

 

OECD.  The Organization for Economic Cooperation and Development.

 

Offer.  Collectively, (a) the tender offer in The Netherlands and all other
jurisdictions (other than the United States of America) by the Borrower or a
wholly-owned Subsidiary for all of the Corporate Express Dutch Shares and
convertible debt of Corporate Express pursuant to the applicable Offer Documents
and (b) the concurrent tender offer in the United States of America by the
Borrower or a wholly-owned Subsidiary for all of the Corporate Express ADS,
wherever held, and Corporate Express Dutch Shares held by persons located in the
United States pursuant to the applicable Offer Documents, in each case, as such
offer may be modified, amended, supplemented, withdrawn, reinstated or
reaffirmed, launched or relaunched on or prior to the Closing Date.

 

Offer Documents.  (a) The Offer Memorandum, (b) each other document filed
(whether prior to or following the Effective Date) by or on behalf of the
Borrower or any of its Subsidiaries with the AFM, the SEC or any other
applicable Governmental Authority in connection with the Offer, which in each
case shall contain customary offer terms and conditions, and (c) any amendments,
supplements or other modifications to any of the foregoing.

 

Offer Memorandum.  (a) The offer memorandum (biedingsbericht) filed (or to be
filed) by the Borrower with, and approved (or to be approved) by, the AFM and
(ii) the tender offer document filed with or submitted to the SEC, with respect
to the Borrower’s offer to purchase all of the Corporate Express Shares (and, if
applicable, the convertible debt of Corporate Express), in each case, which
shall contain customary offer terms and conditions.

 

Outstanding or outstanding.  With respect to the Loans, the aggregate unpaid
principal thereof as of any date of determination.

 

Overnight Rate.  For any day, the greater of (a) the Federal Funds Effective
Rate and (b) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Participant.  See §18.4 hereof.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

15

--------------------------------------------------------------------------------


 

Permitted Liens.  Liens, security interests and other encumbrances permitted
under §6.2 hereof.

 

Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

 

Platform.  See §5.4(e) hereof.

 

Prime Rate.  The prime lending rate as set forth on the Reuters Screen RTRTSY1
Page (or such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time.

 

Public Lender.  See §4.15 hereof.

 

Quarterly Dates.  The last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

Rate Adjustment Period.  As defined in the definition of Applicable Margin.

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Recovery Event.  Any settlement of or payment in respect of any property or
casualty insurance claim (but not to the extent such claim compensates for any
loss of revenues or interruption of business or operations caused thereby) or
any condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries with a value in excess of $10,000,000.

 

Register.  See §18.3 hereof.

 

Regulation U.  Regulation U of the Board of Governors of the Federal Reserve
System (or any governmental body or authority succeeding to its functions), 12
C.F.R. Part 221, as in effect from time to time.

 

Regulation X.  Regulation X of the Board of Governors of the Federal Reserve
System (or any governmental body or authority succeeding to its functions), 12
C.F.R. Part 224, as in effect from time to time.

 

Reinvestment Deferred Amount.  With respect to any Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice, the aggregate Net Cash
Proceeds received by the Borrower or any Subsidiary in connection therewith that
are not applied to prepay the Loans pursuant to §2.6 hereof as a result of the
delivery of a Reinvestment Notice.

 

16

--------------------------------------------------------------------------------


 

Reinvestment Notice.  A written notice executed by the chief financial officer
or the treasurer of the Borrower stating that no Default or Event of Default has
occurred and is continuing and that the Borrower or any Subsidiary intends and
expects to use all or a specified portion of the Net Cash Proceeds of a Recovery
Event to repair or replace all or any portion of the assets relating to such
Recovery Event.

 

Reinvestment Prepayment Amount.  With respect to any Recovery Event in respect
of which the Borrower has delivered a Reinvestment Notice, the Reinvestment
Deferred Amount relating thereto minus any amount contractually committed by the
Borrower (directly or indirectly through a Subsidiary) to be expended prior to
the relevant Reinvestment Prepayment Date, or actually expended prior to such
date, in each case to repair or replace assets relating to the relevant Recovery
Event.

 

Reinvestment Prepayment Date.  With respect to any Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice, the earlier of (a) the
date occurring twelve months after such Recovery Event and (b) with respect to
any portion of a Reinvestment Deferred Amount, the date on which the Borrower or
the relevant Subsidiary shall have determined not to, or shall have otherwise
ceased to, repair or replace assets relating to the relevant Recovery Event with
such portion of such relevant Reinvestment Deferred Amount.

 

Related Parties.  With respect to any Person, such Person’s Affiliates and the
officers, directors, partners, trustees, employees, shareholders, advisors,
agents, attorneys and controlling persons of such Person and of such Person’s
Affiliates and their respective heirs, successors and assigns.

 

Rental Expense.  All obligations of the Borrower or any of its Subsidiaries
under any rental agreements or leases of real property relating to retail
stores, other than obligations in respect of Capitalized Leases and Synthetic
Leases; provided that, with respect to any Measurement Period in which the
Corporate Express Acquisition shall have been consummated, Rental Expense for
such period shall be calculated on a pro forma basis so as to give effect
thereto as of the first day of such period.

 

Replacement Lender.  See §3.12 hereof.

 

Required Lenders.  As of any date, the Lenders holding more than fifty percent
(50%) of the sum of the outstanding principal amount of the Loans on such date
(excluding any participations of a Delinquent Lender); and if no such principal
and/or participation is outstanding, the Lenders whose aggregate Commitment
Amounts constitute more than fifty percent (50%) of the Total Commitment.

 

Same Day Funds. With respect to disbursements and payments in Dollars,
immediately available funds.

 

S&P.  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

17

--------------------------------------------------------------------------------


 

SEC.  The United States Securities and Exchange Commission or any successor
agency.

 

Senior Debt Rating.  The rating issued by S&P or Moody’s with respect to
unsecured Indebtedness of the Borrower not maturing within twelve months, issued
without third-party credit enhancement, and not subordinated by its term in
right of payment to other Indebtedness of the Borrower.  In the event that no
such ratings are available on such unsecured Indebtedness of the Borrower, the
Senior Debt Rating shall be the rating implied, in the reasonable discretion of
the Administrative Agent, to such unsecured Indebtedness by reference to such
other Indebtedness of the Borrower as shall be so rated.

 

SFAS 123R.  Financial Accounting Standards Board Statement No. 123 (revised
2004), Share Based Payment, as amended or revised from time to time.

 

Specified Representations.  Each of (a) the representations and warranties of
the Borrower set forth in §§4.1, 4.11 and 4.13 hereof and (b) the
representations and warranties of the Borrower and/or any of its Subsidiaries
set forth in any Offer Document.

 

Stockholders’ Equity.  As at any date of determination, the sum of (a) the
capital accounts including common stock and preferred stock, but excluding
treasury stock of the Borrower plus (b) the earned surplus and capital surplus
of the Borrower (excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52), as determined in
accordance with GAAP.

 

Subordinated Debt.  Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Required Lenders in writing.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock and the accounts of which are consolidated with such
designated parent in accordance with GAAP.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

Substituted Lender.  See §3.12 hereof.

 

Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

18

--------------------------------------------------------------------------------


 

Total Commitment.  The sum of the Commitment Amounts of the Lenders, as in
effect from time to time.  The Total Commitment as of the Effective Date is
$3,000,000,000.

 

Transactions.  Collectively, the transactions contemplated in the Offer
Documents and the Loan Documents, the financing of the Corporate Express
Acquisition including the financing contemplated by this Credit Agreement, and
the repayment of any Indebtedness of Corporate Express and its Subsidiaries
contemplated to be refinanced in connection with (or as a result of) the
Corporate Express Acquisition.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a Eurocurrency Rate
Loan.

 

USA Patriot Act.  The USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time.

 

Voting Stock.  Capital Stock of any class or classes (however designated), the
holders of which are at the time entitled, as such holders, to vote for the
election of a majority of the directors (or persons performing similar
functions) of the corporation, association, trust or other business entity
involved, whether or not the right so to vote exists by reason of the happening
of a contingency.

 

§1.2.                     Rules of Interpretation

 

(a)                                A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Credit
Agreement.

 

(b)                               The singular includes the plural and the
plural includes the singular.

 

(c)                                A reference to any law includes any amendment
or modification to such law.

 

(d)                               A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                Accounting terms not otherwise defined herein
have the meanings assigned to them by generally accepted accounting principles
applied on a consistent basis by the accounting entity to which they refer.

 

(f)                                  The words “include”, “includes” and
“including” are not limiting.

 

(g)                               All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts, have the meanings assigned to them therein,
with the term “instrument” being that defined under Article 9 of the Uniform
Commercial Code.

 

19

--------------------------------------------------------------------------------


 

(h)           Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.

 

(i)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.

 

(j)            Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”

 

(k)           This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are, however, additive
and are to be performed in accordance with the terms thereof.

 

(l)            This Credit Agreement and the other Loan Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

 

§2.          THE CREDIT FACILITY.

 

§2.1.       Commitment to Lend Loans.  Subject to the terms and conditions set
forth in this Credit Agreement, each of the Lenders severally agrees from time
to time during the Commitment Period to make Loans to the Borrower in Dollars
and in such amounts as are requested by the Borrower, provided that (i) the
aggregate principal amount of Loans made by each Lender (after giving effect to
all amounts requested) shall not at any time exceed such Lender’s Commitment
Amount and (ii) the outstanding Loans shall not at any time exceed the Total
Commitment.  Subject to the terms and conditions set forth in this Credit
Agreement, the Borrower may borrow, repay and reborrow Loans from time to time
during the Commitment Period upon notice by the Borrower to the Administrative
Agent given in accordance with §2.2 hereof.

 

§2.2.       Requests for Loans.  The Borrower shall give to the Administrative
Agent written notice in the form of Exhibit A hereto (or telephonic notice
confirmed in a writing in the form of Exhibit A hereto) of each Loan requested
hereunder (a “Loan Request”) not later than (a) 12:00 noon (New York time) on
the proposed Drawdown Date of any Base Rate Loan and (b) 12:00 noon (New York
time) three (3) Business Days prior to the proposed Drawdown Date of any
Eurocurrency Rate Loan.  Each such notice shall specify (i) the principal amount
of the Loan requested, (ii) the proposed Drawdown Date of such Loan, (iii) with
respect to any Eurocurrency Rate Loan, the

 

20

--------------------------------------------------------------------------------


 

initial Interest Period relating thereto and (iv) the Type of such Loan. 
Promptly upon receipt of any such notice, the Administrative Agent shall notify
each of the Lenders thereof.  Each Loan Request shall be irrevocable and binding
on the Borrower and shall obligate the Borrower to accept the Loan requested
from the Lenders on the proposed Drawdown Date.  Each Loan Request shall be
(A) in a minimum aggregate amount of $1,000,000 or an integral multiple thereof
with respect to Base Rate Loans and (B) in a minimum aggregate amount of
$5,000,000 or an integral multiple of $l,000,000 with respect to Eurocurrency
Rate Loans.

 

§2.3.       Funds for Loans.

 

§2.3.1.       Funding Procedures.  Each of the relevant Lenders will make
available to the Administrative Agent, to the account of the Administrative
Agent most recently designated by it for such purpose to the Lenders, in Same
Day Funds, the amount of such Lender’s Commitment Percentage of the amount of
the requested Loans not later than 1:30 p.m. (New York time) on the proposed
Drawdown Date of any Loans.  Upon receipt from each Lender of such amount, and
upon receipt of the documents required by §9 or §10 hereof, as applicable, and
the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Loans made available to the Administrative Agent by the
relevant Lenders.  The failure or refusal of any Lender to make available to the
Administrative Agent its Commitment Percentage of the requested Loans on any
Drawdown Date shall not excuse any other Lender from making available to the
Administrative Agent the amount of such other Lender’s Commitment Percentage of
any requested Loans.

 

§2.3.2.       Advances by Administrative Agent.

 

(a)           The Administrative Agent may, unless notified to the contrary by
any Lender prior to a Drawdown Date, assume that such Lender has made available
to the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Loans to be made on such Drawdown Date, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If any
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Lender shall pay to the Administrative Agent on demand
an amount equal to the product of (a) the average computed for the period
referred to in clause (c) below, of the Overnight Rate for each day included in
such period, times (b) the amount of such Lender’s Commitment Percentage of such
Loans, times (c) a fraction, the numerator of which is the number of days that
elapse from and including such Drawdown Date to the date on which the amount of
such Lender’s Loans shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Lender with respect to any amounts owing under this
§2.3.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Lender.  If the amount of such Lender’s Loans is
not made available to the Administrative Agent by such Lender within three
(3) Business Days

 

21

--------------------------------------------------------------------------------


 

following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Loans made on such Drawdown Date and the
Borrower may take the actions permitted under §3.12 hereof to replace such
Lender.  Any payment by the Borrower to the Administrative Agent of any Loans
pursuant to this §2.3.2 shall be deemed to be a payment of the Loans that were
to be made by the Lender that failed to make such Loans.

 

(b)           Unless the Borrower has notified the Administrative Agent prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent by the Borrower in Same Day Funds,
then each Lender shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the Overnight Rate from time to time in effect.

 

(c)           A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under §§2.3.2(a) and (b) hereof shall be
conclusive, absent manifest error.

 

§2.4.       Reduction of Total Commitment.  The Borrower shall have the right at
any time and from time to time prior to the Maturity Date upon three
(3) Business Days’ prior written notice to the Administrative Agent to reduce by
$5,000,000 or an integral multiple thereof or terminate entirely the Total
Commitment, whereupon the Commitment Amount of each Lender shall be reduced pro
rata in accordance with its Commitment Percentage by the amount specified in
such notice or, as the case may be, terminated.  Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.4, the Administrative Agent
will notify the Lenders of the substance thereof.  No reduction or termination
of the Total Commitment may be reinstated.

 

Unless previously terminated, the Total Commitment shall terminate entirely and
automatically at 5:00 p.m., New York City time, on the earlier of (a) the
Maturity Date and (b) the Early Termination Date.

 

§2.5.       Maturity of Loans.  The Borrower promises to pay on the Maturity
Date, and there shall become absolutely due and payable on the Maturity Date,
all of the Loans outstanding to the Borrower on such date, together with any and
all accrued and unpaid interest thereon.

 

22

--------------------------------------------------------------------------------


 

§2.6.      Mandatory Commitment Reductions; Mandatory Prepayments of Loans.

 

(a)           If after the Effective Date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from the incurrence or issuance of
any Indebtedness (other than Excluded Indebtedness), not later than two
(2) Business Days following the date of receipt of the Net Cash Proceeds of such
Indebtedness the Total Commitment shall be reduced in an amount equal to such
Net Cash Proceeds (and the Loans shall be prepaid to the extent required by
§2.6(e) hereof).

 

(b)           If after the Effective Date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Equity Issuance (other
than Excluded Equity Issuance), not later than two (2) Business Days following
the date of receipt of the Net Cash Proceeds of such Equity Issuance the Total
Commitment shall be reduced in an amount equal to such Net Cash Proceeds (and
the Loans shall be prepaid to the extent required by §2.6(e) hereof).

 

(c)           If after the Effective Date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale, not later than
two (2) Business Days following the date of receipt of the Net Cash Proceeds of
such Asset Sale the Total Commitment shall be reduced in an amount equal to such
Net Cash Proceeds (and the Loans shall be prepaid to the extent required by
§2.6(e) hereof).

 

(d)           If after the Effective Date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Recovery Event, then,
unless a Reinvestment Notice shall be delivered to the Administrative Agent in
respect thereof within ten (10) Business Days after such Recovery Event, on such
tenth (10th) Business Day the Total Commitment shall be reduced in an amount
equal to such Net Cash Proceeds (and the Loans shall be prepaid to the extent
required by §2.6(e)); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date with respect to such Recovery Event, the Total
Commitment shall be reduced in an amount equal to the Reinvestment Prepayment
Amount with respect to such Recovery Event (and the Loans shall be prepaid to
the extent required by §2.6(e) hereof).

 

(e)           If immediately after giving effect to any reduction of the Total
Commitment pursuant to this Credit Agreement the outstanding Loans exceed the
Total Commitment, then the Borrower shall, on the date of such reduction, prepay
the outstanding Loans in an aggregate amount such that, after giving effect
thereto, the outstanding Loans shall not exceed the Total Commitment then in
effect, such payment to be applied to the Loans for the respective accounts of
the Lenders.

 

(f)            The Borrower shall give the Administrative Agent, prior written
notice no later than 1:00 p.m., (New York time), on the date of any proposed
prepayment pursuant to this §2.6 of Base Rate Loans and no later than 1:00 p.m.,
(New York time), three (3) Business Days’ prior to any proposed prepayment
pursuant to this §2.6 of Eurocurrency Rate Loans, in each case specifying the
proposed date of prepayment of such Loans and the principal amount to be
prepaid.  Each such partial prepayment of the Loans shall be applied, in the
absence of instruction by the Borrower, first to the principal of Base Rate
Loans and then to the principal of Eurocurrency Rate Loans.  Each partial

 

23

--------------------------------------------------------------------------------


 

prepayment of Loans shall be allocated ratably among the Lenders in proportion
to the respective unpaid principal amount of the Loans made by each Lender being
prepaid.

 

(g)           Notwithstanding anything herein to the contrary, in the event that
the Borrower borrows Loans under §11B hereof for purposes of refunding or
repaying maturing Anticipatory Commercial Paper, then the Borrower will prepay
such Loans in full, on the next succeeding Business Day, subject to the
Borrower’s right to reborrow such Loans subject to the conditions under §9, 10
or 11 hereof.

 

§2.7.       Optional Repayments of Loans.  The Borrower shall have the right, at
its election, to repay the outstanding amount of the Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
repayment of the outstanding amount of any Eurocurrency Rate Loans pursuant to
this §2.7 may be made only on the last day of the Interest Period relating
thereto unless the Borrower pays each Lender, in accordance with §3.10 hereof,
the costs and expenses incurred by such Lender as a result of the repayment of
such Eurocurrency Rate Loan on a day other than the last day of the Interest
Period relating thereto.  The Borrower shall give the Administrative Agent,
prior written notice no later than 1:00 p.m., (New York time), on the date of
any proposed repayment pursuant to this §2.7 of Base Rate Loans and no later
than 1:00 p.m., (New York time), three (3) Business Days’ prior to any proposed
repayment pursuant to this §2.7 of Eurocurrency Rate Loans, in each case
specifying the proposed date of repayment of such Loans and the principal amount
to be prepaid.  Each such partial repayment of the Loans shall be in an integral
multiple of $5,000,000 and shall be applied, in the absence of instruction by
the Borrower, first to the principal of Base Rate Loans and then to the
principal of Eurocurrency Rate Loans.  Each partial repayment of Loans shall be
allocated ratably among the Lenders in proportion to the respective unpaid
principal amount of the Loans made by each Lender being prepaid.

 

§2.8.       Interest on Loans.  (a)  Except as otherwise provided in §3.11
hereof,

 

(i)            each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and to but excluding the date of payment thereof
at the rate per annum equal to the Base Rate plus the Applicable Margin (subject
to adjustment from time to time as provided in the last paragraph of the
definition of “Applicable Margin”); and

 

(ii)           each Eurocurrency Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and to but excluding the last day of
the Interest Period with respect thereto at the rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
(subject to adjustment from time to time as provided in the last paragraph of
the definition of “Applicable Margin”).

 

(b)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Total
Commitment; provided that, in the event of any repayment or prepayment of any
Loan (other than a

 

24

--------------------------------------------------------------------------------


 

repayment or prepayment of a Base Rate Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.

 

§2.9.       Conversion Options.

 

§2.9.1.       Conversion to Different Type of Loan.  The Borrower may elect from
time to time to convert any outstanding Loan to a Loan of another Type, provided
that (a) with respect to any such conversion of a Eurocurrency Rate Loan to a
Base Rate Loan, the Borrower shall give the Administrative Agent at least one
(1) Business Day’s prior written notice of such election; (b) with respect to
any such conversion of a Base Rate Loan to a Eurocurrency Rate Loan, the
Borrower shall give the Administrative Agent at least three (3) Business Days’
prior written notice of such election; (c) with respect to any such conversion
of a Eurocurrency Rate Loan into a Base Rate Loan, such conversion shall only be
made on the last day of the Interest Period with respect to such Eurocurrency
Rate Loan; and (d) no Base Rate Loan may be converted into a Eurocurrency Rate
Loan when any Default or Event of Default has occurred and is continuing.  On
the date on which such conversion is being made each Lender shall take such
action as is necessary to transfer its Commitment Percentage of such Loans to
its Lending Office for domestic loans or its Lending Office for Eurocurrency
Rate Loans, as the case may be.  All or any part of outstanding Loans of any
Type may be converted into a Loan of another Type as provided herein, provided
that any partial conversion shall be in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Conversion
Request relating to the conversion of a Loan to a Eurocurrency Rate Loan shall
be irrevocable by the Borrower.

 

§2.9.2.       Continuation of Type of Loan.  Any Eurocurrency Rate Loan may be
continued as a Eurocurrency Rate Loan upon the expiration of an Interest Period
with respect thereto by compliance by the Borrower with the notice provisions
contained in §2.9.1 hereof; provided that no Eurocurrency Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which officers of the Administrative Agent
active upon the Borrower’s account have actual knowledge.  In the event that the
Borrower fails to provide any such notice with respect to continuation of a
Eurocurrency Rate Loan as such, than such Eurocurrency Rate shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto.  The Administrative Agent shall notify the Lenders and
the Borrower promptly when any such automatic conversion contemplated by this
§2.9.2 is scheduled to occur.

 

§2.9.3.       Eurocurrency Rate Loans.  Any conversion to or from Eurocurrency
Rate Loans shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurocurrency Rate Loans having the same Interest Period shall not be less than
5,000,000

 

25

--------------------------------------------------------------------------------


 

or a whole multiple of $1,000,000 in excess thereof.  No more than six
(6) Eurocurrency Rate Loans having different Interest Periods may be outstanding
at any time.

 

§2.10.     Evidence of Debt.  The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note (a “Note”), which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

§3.          CERTAIN GENERAL PROVISIONS; FEES.

 

§3.1.       Administrative Agent Fees.  The Borrower shall pay the fees (the
“Administrative Agent Fees”) to the Administrative Agent for its own account in
the amount and at the times separately agreed upon in writing between the
Borrower and the Administrative Agent.

 

§3.2.       Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the accounts of the Lenders in accordance with their respective
Commitment Percentages a commitment fee (the “Commitment Fee”), which shall be
calculated for each day at a per annum rate as set forth in the definition of
Applicable Margin with respect to the Commitment Fee in effect at such time on
the average daily unused amount of the Total Commitment during the period from
and including the Effective Date to but excluding the earlier of the date the
Commitments terminate and the Maturity Date.  The Commitment Fee shall be
payable quarterly in arrears on each Quarterly Date and on the earlier of
(a) the date on which the Total Commitment shall terminate and (b) the Maturity
Date, commencing on the first such date to occur after the Effective Date.

 

§3.3.       Funds for Payments.

 

§3.3.1.       Payments to Administrative Agent.  All payments of principal,
interest, Commitment Fees and any other fees or amounts due hereunder or under
any of the other Loan Documents shall be made in Dollars to the Administrative
Agent, for the respective accounts of the Lenders and the Administrative Agent,
not later than 2:00 p.m. (New York time), to the account of the Administrative
Agent most recently designated by it for such purpose to the Lenders, in each
case in Same Day Funds.

 

26

--------------------------------------------------------------------------------


 

§3.3.2.       No Offset, Etc.  All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without condition or deduction for
any recoupment, defense, setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, other than (a) with respect to taxes
based upon the Administrative Agent’s or any Lender’s net income, or (b) with
respect to amounts owing to a Lender that (i) is not incorporated under the laws
of the United States of America or a state thereof and (ii) has not delivered to
the Administrative Agent the forms referred to in §3.3.3 hereof, the Borrower
will pay to the Administrative Agent, for the account of the Lenders or (as the
case may be) the Administrative Agent, on the date on which such amount is due
and payable hereunder or under such other Loan Document, such additional amount
as shall be necessary to enable the Lenders or the Administrative Agent to
receive the same net amount which the Lenders or the Administrative Agent would
have received on such due date had no such obligation been imposed upon the
Borrower.  The Borrower will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
such other Loan Document.

 

§3.3.3.       Withholding.  Each Lender and the Administrative Agent that is not
a U.S. Person as defined in Section 7701(a)(30) of the Code for federal income
tax purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the extent it
is legally able to do so, it shall, on the date it becomes a Lender hereunder,
deliver to the Borrower and the Administrative Agent such certificates,
documents or other evidence, as and when required by the Code or Treasury
Regulations issued pursuant thereto, including (a) in the case of a Non-U.S.
Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the Code, two
(2) duly completed copies of Internal Revenue Service Form W-8BEN or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulations, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Lender or the Administrative Agent
establishing that with respect to payments of principal, interest or fees
hereunder it is (i) not subject to United States federal withholding tax under
the Code because such payment is effectively connected with the conduct by such
Lender or Administrative Agent of a trade or business in the United States or
(ii) totally exempt from United States federal withholding tax under a provision
of an applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not
a “bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower and to the effect that (i) such Non-U.S. Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, is not subject to regulatory or
other legal requirements as a bank in any jurisdiction, and has not been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any Governmental Authority, any

 

27

--------------------------------------------------------------------------------


 

application made to a rating agency or qualification for any exemption from any
tax, securities law or other legal requirements, (ii) is not a ten percent (10%)
shareholder for purposes of Section 881(c)(3)(B) of the Code and (iii) is not a
controlled foreign corporation receiving interest from a related person for
purposes of Section 881(c)(3)(C) of the Code, together with a properly completed
Internal Revenue Service Form W-8 or W-9, as applicable (or successor forms). 
Each Lender or the Administrative Agent agrees that it shall, promptly upon a
change of its lending office or the selection of any additional lending office,
to the extent the forms previously delivered by it pursuant to this §3.3.3 are
no longer effective, and promptly upon the Borrower’s or the Administrative
Agent’s reasonable request after the occurrence of any other event (including
the passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI,
Form W-8 or W-9 in addition to or in replacement of the forms previously
delivered, deliver to the Borrower and the Administrative Agent, as applicable,
if and to the extent it is properly entitled to do so, a properly completed and
executed Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any
successor forms thereto).  Each Lender shall promptly (A) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (B) take such reasonable
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
laws in connection with any payment by the Administrative Agent or any Lender of
taxes or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.  This §3.3.3 shall not be construed to require the Administrative
Agent, any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

§3.4.       Computations.  All computations of interest for Base Rate Loans when
the Base Rate is determined by the Prime Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be based on a 360-day year, and, in each
case, paid for the actual number of days elapsed.  Except as otherwise provided
in the definition of the term “Interest Period”, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.

 

§3.5.       Inability to Determine Eurocurrency Rate.  In the event, prior to
the commencement of any Interest Period relating to any Eurocurrency Rate Loan,
the Administrative Agent shall determine or be notified by the Required Lenders
that

 

28

--------------------------------------------------------------------------------


 

adequate and reasonable methods do not exist for ascertaining the Eurocurrency
Rate that would otherwise determine the rate of interest to be applicable to any
Eurocurrency Rate Loan during any Interest Period, the Administrative Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders.  In
such event (a) any Loan Request or Conversion Request with respect to
Eurocurrency Rate Loans shall be automatically withdrawn and shall be deemed a
request for Base Rate Loans, (b) each Eurocurrency Loan, will automatically, on
the last day of the then current Interest Period relating thereto, become a Base
Rate Loan, and (c) the obligations of the Lenders to make Eurocurrency Rate
Loans shall be suspended until the Administrative Agent or the Required Lenders,
as applicable, determine that the circumstances giving rise to such suspension
no longer exist, whereupon the Administrative Agent or, as the case may be, the
Administrative Agent upon the instruction of the Required Lenders, shall so
notify the Borrower and the Lenders.

 

§3.6.       Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon the commitment
of such Lender to make Eurocurrency Rate Loans or convert Base Rate Loans to
Eurocurrency Rate Loans shall forthwith be suspended and such Lender’s Loans
then outstanding as Eurocurrency Rate Loans, if any, shall be automatically, on
the last day of the then current Interest Period relating thereto or within such
earlier period as may be required by law, converted to a Base Rate Loan.  The
Borrower hereby agrees promptly to pay the Administrative Agent for the account
of such Lender, upon demand by such Lender, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §3.6, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its Eurocurrency Rate Loans hereunder.

 

§3.7.       Additional Costs, Etc.  If any change after the Effective Date to
any present applicable law or if any future applicable law, which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

 

(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, such Lender’s Commitment or
the Loans (other than taxes based upon or measured by the income or profits of
such Lender or the Administrative Agent), or

 

29

--------------------------------------------------------------------------------


 

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or

 

(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

 

(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part,

 

and the result of any of the foregoing is:

 

(i)            to increase the cost to any Lender, of making, funding or
maintaining any of the Loans or such Lender’s Commitment, or

 

(ii)           to reduce the amount of principal, interest, or other amount
payable to such Lender or the Administrative Agent hereunder on account of such
Lender’s Commitment or any of the Loans, or

 

(iii)          to require such Lender or the Administrative Agent to make any
payment or to forego any interest or other sum payable hereunder, the amount of
which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,

 

then, in each such case and to the extent that the amount of such additional
cost, reduction, payment, foregone interest or other sum is not reflected in the
Base Rate or the Eurocurrency Rate, the Borrower will, upon demand made by such
Lender or (as the case may be) the Administrative Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or the Administrative Agent such additional amounts as will be sufficient to
compensate such Lender or the Administrative Agent for such additional cost,
reduction, payment or foregone interest or other sum (without duplication for
recovery of such amounts under any other provision hereof), provided that the
Borrower shall not be liable to any Lender or the Administrative Agent for costs
incurred more than sixty (60) days prior to receipt by the Borrower of such
demand for payment from such Lender or (as the case may be) the Administrative
Agent unless such costs were incurred prior to such 60-day period solely as a
result of such present or future applicable law being retroactive to a date
which occurred prior to such 60-day period.

 

30

--------------------------------------------------------------------------------


 

§3.8.       Capital Adequacy.  If after the Effective Date any Lender or the
Administrative Agent determines that the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
a Governmental Authority with appropriate jurisdiction has the effect of
reducing the return on such Lender’s or the Administrative Agent’s commitment
with respect to any Loans to a level below that which such Lender or the
Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower of such fact.  To the
extent that the amount of such reduction in the return on capital is not
reflected in the Base Rate or the Eurocurrency Rate, then the Borrower agrees to
pay such Lender or (as the case may be) the Administrative Agent for the amount
of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §3.9 hereof, provided
that the Borrower shall not be liable to any Lender or the Administrative Agent
for costs incurred more than sixty (60) days prior to receipt by the Borrower of
the notice referred to in the immediately preceding sentence from such Lender or
(as the case may be) the Administrative Agent.  Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.

 

§3.9.       Certificate.  A certificate setting forth any additional amounts
payable pursuant to §§3.7 or 3.8 hereof and a brief explanation of such amounts
which are due, submitted by any Lender or the Administrative Agent to the
Borrower, shall be conclusive, absent manifest error, that such amounts are due
and owing.  If the Borrower is required to pay any additional amounts pursuant
to §§3.7 or 3.8 hereof with respect to any Lender, the Borrower may, following
payment in full of the amount or amounts due set forth in such certificate, take
the actions permitted by §3.12 hereof to replace such Lender.

 

§3.10.     Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against all redeployment costs or expenses that
such Lender may reasonably sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any
Eurocurrency Rate Loan as and when due and payable, including any such cost or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurocurrency Rate Loans, (b) default by
the Borrower in making a borrowing or conversion after the Borrower has given
(or is deemed to have given) a Loan Request or a Conversion Request relating
thereto in accordance with §§2.2 or 2.9 hereof or (c) the making of any payment
of a Eurocurrency Rate Loan or the making of any conversion of any Eurocurrency
Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such Loans.

 

31

--------------------------------------------------------------------------------


 

§3.11.     Interest After Default.  Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents, if not repaid on or
before the fifth calendar day following the day such payment was due, shall bear
interest from the due date thereof, compounded monthly and payable on demand at
any time from and after the fifth calendar day following the day such payment
was due, at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).

 

§3.12.     Replacement of Individual Lenders.  Upon the happening of any of the
events set forth in §§2.3.2, 3.3.2, 3.3.3, 3.6, 3.7, 3.8 or 3.13 hereof, or in
the case of a Delinquent Lender, the Borrower may (provided that at the time no
Default or Event of Default exists or would result after giving effect to the
Borrower’s action) prepay in full all Loans and other obligations owing by the
Borrower to each affected Lender under §§2.3.2, 3.3.2, 3.3.3, 3.6, 3.7, 3.8 or
3.13 hereof and/or each Delinquent Lender (each such Lender being called a
“Substituted Lender”), together with all amounts payable by the Borrower under
§3.10 hereof with respect to such prepayment, and terminate the Commitment(s) of
such Lender(s) subject to the following conditions:

 

(a)           the Borrower shall have delivered to the Administrative Agent not
less than ten (10) Business Days (or, in the case of a replacement of a
Delinquent Lender, such lesser number of Business Days acceptable to the
Administrative Agent) prior to the exercise of its rights under this §3.12 a
written commitment in form and substance satisfactory to the Administrative
Agent and each of the Lenders from a financial institution (the “Replacement
Lender”) reasonably acceptable to the Administrative Agent and each of the
remaining Lenders (other than the Substituted Lender) in which such Replacement
Lender agrees to become a “Lender” under this Credit Agreement, having a
Commitment Amount in the amount of the Substituted Lender’s Commitment Amount;

 

(b)           the Borrower shall have given appropriate notice of any prepayment
under this §3.12 as required by §3.7 hereof and subject to all other provisions
of this Credit Agreement; and

 

(c)           simultaneously with any prepayment of all Loans and other
obligations owing by the Borrower to a Substituted Lender under this §3.12, the
Substituted Lender shall have assigned, pursuant to §18 hereof the Commitment of
such Substituted Lender to the Replacement Lender and such Replacement Lender
shall have become a Lender under this Credit Agreement, having a Commitment
Amount in the amount of such Substituted Lender’s Commitment Amount and such
Replacement Lender shall have simultaneously funded all such Loans prepaid
hereunder. Each of the Lenders agrees that in the event that it becomes a
Substituted Lender pursuant to this §3.12, it will cooperate and assign its
Commitment pursuant to this §3.12(c).

 

32

--------------------------------------------------------------------------------


 

§3.13.     Additional Reserve Requirements.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

 

§3.14.     Guaranties.  The payment and performance of the Obligations shall be
guaranteed by each Guarantor pursuant to the Guaranties, each of which shall be
in the form of Exhibit B hereto.  The Borrower may cause additional Subsidiaries
of the Borrower to become Guarantors hereunder by causing such Subsidiary or
Subsidiaries to agree to be bound by the provisions of the Guaranty, to execute
and deliver a Joinder Agreement and to deliver such legal opinions and other
documents and instruments as the Administrative Agent may request.  The
Administrative Agent and the Lenders hereby agree that they shall, upon the
written request of the Borrower and at the cost and expense of the Borrower,
release any Guarantor from its obligations to the Administrative Agent and the
Lenders under the Guaranty to which such Guarantor is a party if, and only if,
(a) such Guarantor is not a guarantor of any of the Borrower’s publicly issued
notes or bonds outstanding from time to time, (b) no Default or Event of Default
shall have occurred and be continuing on the date of such release and (c) the
Borrower shall have delivered to the Administrative Agent and the Lenders on the
date of such release a certificate signed by an authorized officer of the
Borrower and evidence satisfactory to the Administrative Agent and the Lenders
showing compliance with the provisions of clauses (a) and (b) of this §3.14. 
The Borrower shall deliver to the Lenders an updated Schedule 2 upon the release
or addition of any Guarantor as provided in this §3.14.

 

§4.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

 

§4.1.       Corporate Authority.

 

§4.1.1.       Incorporation; Good Standing.  The Borrower and each Guarantor
(a) is a corporation (or similar business entity) or, as the case may be, a
Massachusetts Business Trust duly organized, validly existing and in good
standing under the laws of its state of incorporation or organization, (b) has
all requisite corporate (or the equivalent company) or, as the case may be,
trust power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation (or
similar business entity) and is duly authorized to do business

 

33

--------------------------------------------------------------------------------


 

in each jurisdiction where such qualification is necessary except where a
failure to be so qualified would not have a materially adverse effect on the
business, assets or financial condition of the Borrower.

 

§4.1.2.       Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents by the Borrower and each Guarantor
which is or is to become a party thereto, and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company) or,
as the case may be, trust authority of such Person, (b) have been duly
authorized by all necessary corporate (or the equivalent company) or, as the
case may be, trust proceedings, (c) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Person is subject which would have a material adverse effect either
individually or in the aggregate on the Borrower and its Subsidiaries taken as a
whole or on the ability of such Person to fulfill its obligations under this
Credit Agreement and the other Loan Documents to which it is a party, (d) do not
conflict with or result in any breach or contravention of any judgment, order,
writ, injunction, license or permit applicable to the Borrower or any Guarantor
and (e) do not conflict with any provision of the corporate charter or bylaws
(or similar constitutive documents) or, as the case may be, the Agreement and
Declaration of Trust of, or any agreement or other instrument binding upon, the
Borrower or any Guarantor.

 

§4.1.3.       Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
or is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

§4.2.       Governmental Approvals.  The execution, delivery and performance by
the Borrower and the Guarantors of this Credit Agreement and the other Loan
Documents to which the Borrower or any Guarantor is or is to become a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Governmental Authority other than those already
obtained.

 

§4.3.       Title to Properties; Leases.  Except as indicated on Schedule 4.3
hereto, the Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no rights of
others, including any mortgages, leases, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

 

34

--------------------------------------------------------------------------------

 


 

§4.4.       Financial Statements; Fiscal Year.  (a)  There has been furnished to
each of the Lenders an audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the Balance Sheet Date, and consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by Ernst & Young LLP.  Such balance sheet and statements
of income and cash flows have been prepared in accordance with GAAP and fairly
present the financial condition of the Borrower and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
fiscal year then ended.  There are no contingent liabilities of the Borrower or
any of its Subsidiaries as of such date involving material amounts, known to the
officers of the Borrower, which were not disclosed in such balance sheet and the
notes related thereto.

 

(b)           The Borrower has a fiscal year which is the 52/53 week period
ending on the Saturday closest to January 31st of each year.

 

§4.5.       No Material Changes, Etc.  Since the Balance Sheet Date there has
occurred no change in the operations, business, properties, assets or financial
condition of the Borrower and its Subsidiaries as shown on or reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date, or the consolidated statements of income and cash flows for
the fiscal year then ended, other than changes in the ordinary course of
business that have not had any materially adverse effect either individually or
in the aggregate on the business, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole.  Since the Balance Sheet Date, the
Borrower has not made any Distributions except Distributions made in compliance
with §6.4 hereof.

 

§4.6.       Franchises, Patents, Copyrights, Etc.  The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.

 

§4.7.       Litigation.  Except as set forth in Schedule 4.7 hereto, there are
no actions, suits, proceedings or investigations of any kind pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries before any court, tribunal or administrative agency or board that,
either in any case or in the aggregate, would be reasonably likely to
(i) materially adversely affect the properties, assets, financial condition or
business of the Borrower and its Subsidiaries taken as a whole, (ii) materially
impair the right of the Borrower and each of its Subsidiaries to carry on
business substantially as now conducted by it, (iii) result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of the Borrower and its
Subsidiaries or (iv) question the validity of this Credit Agreement or any of
the other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.

 

35

--------------------------------------------------------------------------------


 

§4.8.       Compliance with Other Instruments, Laws, Etc.  Neither the Borrower
nor any of its Subsidiaries is in violation of any provision of its charter
documents, bylaws (or equivalent constitutive documents), or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result in the
imposition of substantial penalties or materially and adversely affect the
financial condition, properties or business of the Borrower and its Subsidiaries
taken as a whole.

 

§4.9.       Tax Status.  The Borrower and each of its Subsidiaries (a) has made
or filed all applicable federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(b) has paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 4.9 hereto, there are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrower know of no basis for any such
claim.

 

§4.10.     No Event of Default.  No Default or Event of Default has occurred and
is continuing.

 

§4.11.     Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a “principal underwriter” of an
“investment company”, or a company controlled by an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§4.12.     Employee Benefit Plans.

 

§4.12.1.     In General.  Each Employee Benefit Plan has been maintained and
operated in compliance in all material respects with the provisions of ERISA,
all Applicable Pension Legislation, and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting the bonding of
fiduciaries and other persons handling plan funds as required by §412 of ERISA. 
No prohibited transaction has occurred that would result in material liability
for the Borrower or any of its Subsidiaries.

 

§4.12.2.     Terminability of Welfare Plans.  No Employee Benefit Plan which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA provides benefit coverage subsequent to termination except as required by
Title I, Subtitle B, Part 6 of ERISA or applicable state law. The Borrower may
terminate each such Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of the
Borrower without liability to any Person other than for claims arising or
benefits accruing prior to termination.

 

36

--------------------------------------------------------------------------------


 

§4.12.3.     Guaranteed Pension Plans.  Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of
§302(f) of ERISA, or otherwise, has been timely made.  No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither the Borrower
nor any ERISA Affiliate is obligated to or has posted security in connection
with an amendment to a Guaranteed Pension Plan pursuant to §307 of ERISA or
§401(a)(29) of the Code.  No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by the
Borrower or any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event, or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, except
as set forth on Schedule 4.12 hereto, the aggregate benefit liabilities of all
such Guaranteed Pension Plans within the meaning of §4001 of ERISA did not
exceed the aggregate value of the assets of all such Guaranteed Pension Plans,
disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.

 

§4.12.4.     Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 

§4.13.     Regulations U and X, Etc.  The proceeds of the Loans shall be used
for the purposes described in §5.12 hereof.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” (as such term is defined in Regulation X) or
Margin Stock in violation of the Margin Regulations.  Following application of
the proceeds of each Loan, not more than twenty-five percent (25%) of the value
of the assets of the Borrower and its Subsidiaries on a consolidated basis will
consist of Margin Stock.

 

§4.14.     Environmental Compliance.  The Borrower has taken all reasonably
necessary steps to investigate the past and present condition and usage of the
Real Estate and the operations conducted thereon and, based upon such diligent
investigation, has determined that:

 

(a)           none of the Borrower, its Subsidiaries nor any operator of the
Real Estate or any operations thereon is in violation, or alleged violation, of
any

 

37

--------------------------------------------------------------------------------


 

Environmental Laws, which violation would have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 

(b)           neither the Borrower nor any of its Subsidiaries has received any
Environmental Notice during the last five (5) years that has the potential to
materially affect the assets, liabilities, financial condition or operations of
the Borrower and its Subsidiaries taken as a whole, except as set forth on
Schedule 4.14 hereto;

 

(c)           except as set forth on Schedule 4.14 hereto: (i) no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Substances; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; in each case except in accordance with applicable Environmental Laws the
noncompliance with which would have a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole; (ii) in the course of any activities conducted by the Borrower or
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in accordance with applicable Environmental
Laws the noncompliance with which would have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (iii) there have been no releases or threatened releases of
Hazardous Substances on, upon, into or from the properties of the Borrower or
any of its Subsidiaries, which releases would have a material adverse effect on
the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (iv) to the best of the Borrower’s knowledge,
there have been no releases on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on the Real Estate and which would
have a material adverse effect on the Borrower and its Subsidiaries, taken as a
whole; and (v) in addition, any Hazardous Substances that have been generated on
any of the Real Estate have, to the best of the Borrower’s knowledge, been
transported offsite only as required under and in compliance with applicable
Environmental Laws.

 

§4.15.     Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans, or the use of the proceeds of any thereof will violate
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, neither the Borrower nor any of its
Subsidiaries or, to Borrower’s knowledge, other Affiliates (a) is or will become
a “blocked person” as described in the Executive Order, the Trading With the
Enemy Act or the Foreign Assets

 

38

--------------------------------------------------------------------------------


 

Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

 

§4.16.     Subsidiaries, Etc.  As of the Effective Date, other than those
Subsidiaries of the Borrower described on Schedule 4.16(a) hereto, the Borrower
has no other Subsidiaries.  As of the Effective Date, except as set forth on
Schedule 4.16(b) hereto, neither the Borrower nor any Subsidiary of the Borrower
is engaged in any joint venture or partnership with any other Person.  As of the
Effective Date, except as set forth on Schedule 4.16(c) hereto, neither the
Borrower nor any Subsidiary of the Borrower owns or has acquired an equity
interest of fifty percent (50%) or less in any other Person.  The Borrower
hereby agrees to deliver to the Lenders an updated Schedule 4.16(a), Schedule
4.16(b) or Schedule 4.16(c), as applicable, upon the acquisition or formation by
the Borrower of any Subsidiary, the formation of any joint venture or
partnership by the Borrower or any of its Subsidiaries with any other Person or
the acquisition by the Borrower or any of its Subsidiaries of an equity interest
of fifty percent (50%) or less in any other Person, in each case in accordance
with the provisions of this Credit Agreement.

 

§4.17.     Taxpayer Identification Numbers.  The true and correct U.S. taxpayer
identification number of the Borrower and each Guarantor as of the Effective
Date is set forth on Schedule 4.17 hereto.

 

§5.          AFFIRMATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§5.1.       Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, the Commitment Fee,
the Administrative Agent Fees, all other fees and other amounts provided for in
this Credit Agreement and the other Loan Documents to which the Borrower is a
party, all in accordance with the terms of this Credit Agreement and such other
Loan Documents.

 

§5.2.       Maintenance of Office.  The Borrower will maintain its chief
executive office in Framingham, Massachusetts, or at such other place in the
United States of America as the Borrower shall designate upon written notice to
the Administrative Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents to which the Borrower is a party
may be given or made.

 

§5.3.       Records and Accounts.  The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes, depreciation,
depletion, obsolescence and amortization of its properties and the properties of
its Subsidiaries, contingencies, and other reserves.

 

39

--------------------------------------------------------------------------------


 

§5.4.       Financial Statements, Certificates and Information.  The Borrower
will deliver to the Administrative Agent (and the Administrative Agent will
promptly, after receipt thereof, deliver to the Lenders):

 

(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year, and the related consolidated statement of income and consolidated
statement of cash flows for such year, each setting forth in comparative form
the figures for the previous fiscal year and all such consolidated statements to
be in reasonable detail, prepared in accordance with GAAP, and certified without
qualification by Ernst & Young LLP, any nationally recognized firm of
independent certified public accountants or by other independent certified
public accountants reasonably satisfactory to the Administrative Agent and
(ii) a statement certified by the chief financial officer or the treasurer of
the Borrower in substantially the form of Exhibit C hereto (a “Compliance
Certificate”) and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §7 hereof and (if applicable)
reconciliations to reflect changes in GAAP since the Balance Sheet Date;

 

(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, (i) copies of the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such quarter, and
the related consolidated statement of income and consolidated statement of cash
flows for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or the treasurer of the Borrower
that to the best of the Borrower’s knowledge, the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (subject to year-end adjustments) and
(ii) a Compliance Certificate as of such fiscal quarter end;

 

(c)           from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;

 

(d)           (i) promptly upon becoming aware of the occurrence of any actual
or claimed “Event of Termination” or similar event under and as defined in any
of the documents relating to any receivables securitization transaction or other
financing of any special purpose receivables Subsidiary of the Borrower, entered
into or guaranteed by the Borrower and/or any of its Subsidiaries and then in
effect, notice thereof, which notice shall describe such Event of Termination or
similar event and indicate what steps the Borrower and its Subsidiaries are
taking to remedy the same and (ii) promptly upon request therefor, such other
information with respect thereto as the Administrative Agent shall reasonably
request;

 

(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of

 

40

--------------------------------------------------------------------------------


 

the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

 

(f)            promptly after the same are available, copies of each of the
Offer Documents.

 

All Confidential Information concerning the Borrower supplied by the Borrower to
the Lenders pursuant to the terms hereof will be held in confidence by the
Lenders and the Lenders shall not disclose such Confidential Information except
as permitted by §26 hereof.

 

Documents required to be delivered pursuant to this §5.4 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
staples.com; or (ii) on which such documents are posted on the Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests in writing that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by §§5.4(a) and
(b) hereof to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” by the Borrower which, at a minimum, shall mean
that

 

41

--------------------------------------------------------------------------------


 

the word “PUBLIC” shall appear prominently on the first page thereof; (B) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, (x) to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in §26 hereof and (y) to the extent such Borrower Materials are not marked
“PUBLIC” and posted on the Platform, such Borrower Materials will also be
subject to the additional confidentiality provisions included on the Platform);
(C) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (D) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor” and the Administrative
Agent and the Lenders agree not to trade securities on the basis of any Borrower
Materials that are posted on the Platform and are not marked “PUBLIC.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

§5.5.       Notices.  The Borrower will promptly notify the Administrative Agent
for the benefit of the Lenders in writing of the occurrence of any Default or
Event of Default.  The Borrower will promptly give notice to the Administrative
Agent for the benefit of the Lenders (a) of any material violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency, (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, or any federal, state or local
environmental agency or board, that has the potential to materially affect the
assets, liabilities, financial conditions or operations of the Borrower,
(c) upon becoming aware thereof, of any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential ERISA liability,
that has the potential to materially affect the assets, liabilities, financial
conditions or operations of the Borrower and (d) of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary of the Borrower.  The Borrower will give notice to the Administrative
Agent for the benefit of the Lenders in writing within fifteen (15) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Borrower or any of its
Subsidiaries or to which the Borrower or any of its Subsidiaries is or becomes a
party involving an uninsured claim against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower and its Subsidiaries taken as a whole and stating the
nature and status of such litigation or proceedings.  The Borrower will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
for the benefit of the Lenders, in writing, in form and detail satisfactory to
the Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $25,000,000.

 

42

--------------------------------------------------------------------------------


 

§5.6.       Legal Existence; Maintenance of Properties.  The Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not, and will not cause or permit any of the Guarantors to, convert to
a limited liability company or a limited liability partnership unless
simultaneously with such conversion the Borrower or such Guarantor shall have
executed and delivered to the Administrative Agent all documentation which the
Administrative Agent reasonably determines is necessary to continue the
Borrower’s or such Guarantor’s obligations in respect of this Credit Agreement
or the Guaranty, as applicable.  It (a) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, (b) will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, and (c) will, and will cause each of its
Subsidiaries to, continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this §5.6 shall prevent
the Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
does not in the aggregate materially adversely affect the business of the
Borrower and its Subsidiaries on a consolidated basis.

 

§5.7.       Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent.  At the request of the Administrative Agent, the
Borrower shall deliver from time to time a summary schedule indicating all
insurance then in force with respect to the Borrower and its Subsidiaries.

 

§5.8.       Taxes.  The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of its property; provided that any such tax, assessment, charge,
levy or claim need not be paid if the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and if the Borrower or
such Subsidiary shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower and each Subsidiary of the
Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor or shall have obtained such bonding as may be
required to release such lien.

 

43

--------------------------------------------------------------------------------


 

§5.9.       Inspection of Properties and Books, Etc.  The Borrower shall permit
the Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives, no more frequently than once each calendar year, or
more frequently as determined by the Lenders upon the occurrence and during the
continuance of an Event of Default, to visit and inspect any of the properties
of the Borrower or any of its Subsidiaries, and each such inspection, if no
Event of Default has occurred and is continuing, shall be at the Lenders’
expense.  The Borrower shall also permit the Lenders, through the Administrative
Agent or any of the Lenders’ other designated representatives, to examine the
books of account of the Borrower and its Subsidiaries (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with, and to be advised as to the
same by, its and their officers, all at such reasonable times and intervals as
the Administrative Agent or any Lender may reasonably request.  The Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Lenders to communicate directly with the Borrower’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of the Borrower or any of its
Subsidiaries.

 

§5.10.     Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its charter documents and by-laws (or
equivalent constitutive documents), (c) all agreements and instruments by which
it or any of its properties may be bound and (d) all applicable decrees, orders,
and judgments, in each case if noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or on the ability of the Borrower or any
of the Guarantors to fulfill its obligations under this Credit Agreement or any
of the other Loan Documents to which such Person is a party.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower may fulfill any of its obligations hereunder or any of the
other Loan Documents to which the Borrower is a party, the Borrower will, or (as
the case may be) will cause such Subsidiary to, immediately take or cause to be
taken all reasonable steps within the power of the Borrower or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.

 

§5.11.     Employee Benefit Plans.  The Borrower will (a) promptly upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (b) promptly upon receipt or dispatch, furnish to
the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under

 

44

--------------------------------------------------------------------------------


 

§§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a
Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of ERISA.

 

§5.12.     Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely to finance the Transaction, including to pay related transaction fees,
costs and expenses, and for backup for the Borrower’s commercial paper program
for the issuance of Anticipatory Commercial Paper (including to refund or repay
Anticipatory Commercial Paper at maturity thereof, but only in accordance with
§11 hereof) and additional commercial paper issued after the Closing Date;
provided that, except as provided in §11B hereof, no Loans shall be made
hereunder, and no Lender shall have any obligation hereunder to make any Loans,
prior to the Closing Date.

 

§5.13.     Licenses and Permits.  The Borrower will maintain and renew any and
all licenses or permits now held or hereafter acquired by the Borrower or any of
its Subsidiaries unless the loss, suspension, revocation or failure to renew any
such licenses or permits would not have a material adverse effect on the
business or financial condition of the Borrower and such Subsidiary.

 

§5.14.     Guaranties.  In the event that any Subsidiary of the Borrower, which
is not a Guarantor hereunder, becomes a guarantor of any of the Borrower’s
publicly issued notes or bonds outstanding from time to time, the Borrower shall
cause such Subsidiary to become a Guarantor hereunder pursuant to §3.14 hereof.

 

§5.15.     Further Assurances.  The Borrower will, and will cause each of the
Guarantors to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

 

§6.          CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§6.1.       Restrictions on Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or become or
remain liable, contingently or otherwise, with respect to Indebtedness other
than:

 

(a)           Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;

 

(b)           current liabilities of the Borrower or such Subsidiary incurred in
the ordinary course of business not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

 

45

--------------------------------------------------------------------------------


 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §5.8 hereof;

 

(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

 

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(f)            Indebtedness in respect of documentary letters of credit issued
in the ordinary course of business;

 

(g)           Indebtedness of the Borrower in respect of interest rate
protection arrangements and exchange rate protection arrangements;

 

(h)           Indebtedness existing on the Effective Date and listed and
described on Schedule 6.1 hereto or any refinancing thereof on substantially
similar terms as the Indebtedness being refinanced;

 

(i)            Subordinated Debt;

 

(j)            obligations under Capitalized Leases;

 

(k)           Indebtedness in respect of intercompany loans, guaranties and, so
long as no Default or Event of Default shall have occurred and be continuing at
the time such Indebtedness is incurred, other Investments and contingent
obligations to make Investments, (i) from the Borrower to any of its
Subsidiaries or of any of its Subsidiaries’ obligations or (ii) between
Subsidiaries of the Borrower or of any of the Borrower’s Subsidiaries’
obligations, or (iii) from any Subsidiary of the Borrower to the Borrower or of
any of the Borrower’s obligations;

 

(l)            Indebtedness incurred in connection with the acquisition after
the Effective Date of any real or personal property by the Borrower or any
Subsidiary of the Borrower as contemplated by §6.2(ix) hereof;

 

(m)          Indebtedness secured by a lien on Real Estate of the Borrower or
its Subsidiaries; provided that the aggregate amount of Indebtedness permitted
pursuant to this §6.1(m) shall not, at any time, exceed the fair market value of
the Real Estate securing such Indebtedness;

 

(n)           other Indebtedness of the Borrower and its Subsidiaries (whether
or not such Subsidiaries are Guarantors), provided that (i) with respect to
Indebtedness

 

46

--------------------------------------------------------------------------------


 

incurred by the Borrower or a Guarantor, such Indebtedness contains covenants
that are no more restrictive on the Borrower or such Guarantor than the
covenants contained in this Credit Agreement and (ii) immediately after such
incurrence of Indebtedness, and after giving effect thereto on a pro forma
basis, no Default or Event of Default shall then exist;

 

(o)           Indebtedness consisting of Investments permitted under
§6.3(m) hereof;

 

(p)           Indebtedness payable at the election of the Borrower by the
issuance of the Borrower’s Capital Stock;

 

(q)           Indebtedness of the Borrower and its Subsidiaries in respect of
receivables securitization transactions or other financing of any special
purpose receivables Subsidiary of the Borrower, entered into or guaranteed by
the Borrower and/or any of its Subsidiaries; provided that the aggregate amount
of all such Indebtedness shall not exceed $300,000,000 outstanding at any time;
and

 

(r)            Indebtedness of the Borrower and its Subsidiaries arising under
the Existing Credit Agreement and any of the other “Loan Documents” as such term
is defined therein; provided that the aggregate amount of all such Indebtedness
shall not exceed $1,000,000,000 outstanding at any time.

 

Notwithstanding the foregoing, at no time shall the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries consisting of guaranties and
other Contingent Liabilities (excluding (i) Indebtedness permitted pursuant to
§6.1 hereof to the extent such Indebtedness (or if such Indebtedness is a
Contingent Liability of the Borrower and/or its Subsidiaries, the underlying
Indebtedness relating to such Contingent Liability) is included in the
calculation of Consolidated Total Funded Debt and (ii) obligations in respect of
documentary letters of credit) exceed, in the aggregate, fifteen percent (15%)
of the Stockholders’ Equity of the Borrower at such time.  For purposes of this
§6.1, the amount of Contingent Liabilities in respect of interest rate
protection arrangements and exchange rate protection arrangements permitted
under §6.1(g) hereof at any time shall be the net liability of the Borrower and
its Subsidiaries under such arrangements at such time, calculated on a basis
satisfactory to the Administrative Agent in accordance with accepted practice.

 

§6.2.       Restrictions on Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security

 

47

--------------------------------------------------------------------------------


 

agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency under the laws of the United States of America or any state thereof,
or otherwise, be given any priority whatsoever over its general creditors; or
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
provided that the Borrower and any Subsidiary of the Borrower may create or
incur or suffer to be created or incurred or to exist:

 

(i)            liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;

 

(ii)           liens to secure taxes, assessments and other government charges
and liens to secure claims for labor, material or supplies, in each case in
respect of obligations not overdue or which are being contested in good faith
and by appropriate proceedings and for which the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto;

 

(iii)          deposits or pledges made in connection with, or to secure payment
of, worker’s compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)          liens in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which the Borrower or such Subsidiary is
at the time in good faith prosecuting an appeal and in respect of which a stay
of execution shall have been obtained pending such appeal or shall have obtained
an unsecured bond sufficient to release such lien;

 

(v)           liens of carriers, warehousemen, mechanics and materialmen, and
other like liens, in respect of obligations not overdue or, if such obligations
are overdue, being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto, provided that no proceeding to foreclose any such
lien shall have been commenced;

 

(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
Capitalized Leases to which the Borrower or a Subsidiary of the Borrower is a
party, and other minor liens or encumbrances none of which in the opinion of the
Borrower interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower and its Subsidiaries, which
defects do not individually or in the aggregate have a materially adverse effect
on the business of the Borrower individually or of the Borrower and its
Subsidiaries on a consolidated basis;

 

48

--------------------------------------------------------------------------------


 

(vii)         liens existing on the Effective Date and listed on Schedule 6.2
hereto or liens on the same assets in connection with the refinancing of such
existing liens;

 

(viii)        liens arising in the ordinary course of business of the Borrower
or a Subsidiary of the Borrower none of which in the opinion of the Borrower
interferes materially with the use of the property affected in the ordinary
course of business of the Borrower and its Subsidiaries and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of the Borrower or such Subsidiary individually or of the Borrower and
its Subsidiaries on a consolidated basis;

 

(ix)           purchase money security interests in or purchase money mortgages
on real or personal property acquired after the Effective Date to secure
purchase money Indebtedness of the type permitted by §6.1(l) hereof, incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired;

 

(x)            liens on accounts receivable of the Borrower and/or its
Subsidiaries that are the subject of and secure the Indebtedness permitted under
§6.1(q) hereof;

 

(xi)           liens securing other permitted Indebtedness that does not exceed
$50,000,000 in the aggregate;

 

(xii)          liens in respect of the interests of lessors under Capitalized
Leases; and

 

(xiii)         liens on Real Estate securing Indebtedness permitted under
§6.1(m) hereof.

 

§6.3.       Restrictions on Investments.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America or any country which is a member of the OECD;

 

(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of (i) United States or Canadian banks having total assets in
excess of $1,000,000,000 or (ii) a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
such country, and having total assets in excess of $1,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
its is organized or another country which is a member of the OECD;

 

(c)           (i) securities commonly known as “commercial paper” denominated in
Dollars, euros, British pounds sterling or Canadian dollars which at the

 

49

--------------------------------------------------------------------------------


 

time of purchase have been rated and the ratings for which are not less than
“P 1” if rated by Moody’s, and not less than “A 1” if rated by S&P; and
(ii) securities commonly known as “short-term bank notes” issued by any Lender
denominated in Dollars or any such other currency which at the time of purchase
have been rated and the ratings for which are not less than “P 2” if rated by
Moody’s, and not less than “A 2” if rated by S&P;

 

(d)           Investments existing on the Effective Date and listed on
Schedule 6.3 hereto;

 

(e)           Investments with respect to Indebtedness permitted by
§6.1(k) hereof so long as such entities remain Subsidiaries of the Borrower;

 

(f)            taxable or tax-exempt securities which at the time of purchase
have been rated and the ratings for which are not less than A 3 if rated by
Moody’s, and not less than A- if rated by S&P;

 

(g)           Investments consisting of loans and advances to employees of the
Borrower or any Subsidiary of the Borrower, not exceeding $10,000,000 in the
aggregate at any one time outstanding;

 

(h)           options to invest in or to lease real property to be used in the
operations of the Borrower or any Subsidiary of the Borrower;

 

(i)            guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions effected in the ordinary course of
business;

 

(j)            (i) the Borrower’s or any Subsidiary’s guaranty of the
Indebtedness of any Subsidiary or the Borrower, and (ii) any other Investments
by the Borrower or any Subsidiary of the Borrower in any Subsidiary of the
Borrower or the Borrower;

 

(k)           Investments by the Borrower or any Subsidiary of the Borrower to
acquire a more than fifty percent (50%) equity interest in any Person, provided
that such acquisition is permitted under §6.6 hereof;

 

(l)            Investments by the Borrower or any Subsidiary of the Borrower to
acquire up to a fifty percent (50%) equity interest in another Person, provided
that (i) such Person is in the same line of business as the Borrower or such
Subsidiary, as applicable and (ii) the aggregate amount of (A) such Investments
in such Person and (B) existing Investments made by the Borrower or any
Subsidiary of the Borrower pursuant to this §6.3(l) shall at no time exceed
sixty-five percent (65%) of the Stockholders’ Equity of the Borrower;

 

(m)          Investments consisting of Distributions permitted by §6.4 hereof;

 

50

--------------------------------------------------------------------------------


 

(n)           Investments consisting of loans and advances to, guaranties of the
obligations of and equity Investments in, Persons in a related line of business
as the Borrower, not exceeding $25,000,000 in the aggregate at any one time
outstanding;

 

(o)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) (b), (c) and
(f) contained in this §6.3;

 

(p)           shares of money market mutual or similar funds which have an Aaa
or MR1+ money market fund rating from Moody’s or an AAA money market fund rating
from S&P; and

 

(q)           the Corporate Express Acquisition.

 

§6.4.       Distributions.  The Borrower will not declare any dividend or make
any Distribution if any Default or Event of Default has occurred and is
continuing or would result after giving effect to such Distribution.

 

§6.5.       Employee Benefit Plans.  Neither the Borrower nor any ERISA
Affiliate will: (a) engage in any “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Code which could result in a material liability
for the Borrower or any of its Subsidiaries; or (b) permit any Guaranteed
Pension Plan to incur an “accumulated funding deficiency”, as such term is
defined in §302 of ERISA, whether or not such deficiency is or may be waived; or
(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or (d) amend any Guaranteed
Pension Plan in circumstances requiring the posting of security pursuant to §307
of ERISA or §401(a)(29) of the Code; or (e) permit or take any action which
would result in the aggregate benefit liabilities (with the meaning of §4001 of
ERISA) of all Guaranteed Pension Plans exceeding the value of the aggregate
assets of such Plans, disregarding for this purpose the benefit liabilities and
assets of any such Plan with assets in excess of benefit liabilities.

 

§6.6.       Merger and Consolidation; Acquisitions.  The Borrower will not, and
will not permit any of its Subsidiaries to, merge or consolidate with any other
Person; enter into any stock or asset acquisitions (other than the acquisition
of assets in the ordinary course of such Person’s business and other than the
acquisition of stock permitted under §§6.3(j), 6.3(l) or 6.3(q) hereof); enter
into any joint venture or partnerships (except to the extent permitted under
§6.3 hereof); or enter into any new lines of business or otherwise change the
conduct of the Borrower’s or such Subsidiary’s business as presently conducted
other than (a) the merger or consolidation of one or more Subsidiaries of the
Borrower with and into the Borrower, provided that the Borrower is the surviving
entity, (b) the merger or consolidation of two (2) or more Subsidiaries of the
Borrower, provided that, if one of the Subsidiaries is a Guarantor, that the
Guarantor is the surviving entity, or (c) (other than with respect to the
Corporate Express

 

51

--------------------------------------------------------------------------------


 

Acquisition) the acquisition (whether of stock or assets or by means of a
merger) of (i) a more than fifty percent (50%) equity interest in any other
Person or (ii) assets of any other Person; provided that (A) immediately after
such acquisition, and after giving effect thereto on a pro forma basis, no
Default or Event of Default shall then exist, (B) if required by applicable law,
the board of directors and the shareholders or the equivalent, of such other
Person has approved such acquisition, (C) such other Person is in the business
of selling office services, products and/or supplies, and (D) if the Borrower or
a Guarantor and such other Person merge, the Borrower or such Guarantor is the
surviving entity.

 

§6.7.       Disposition of Assets and Sale-Leaseback Transactions.  The Borrower
will not, and will not permit any of its Subsidiaries to, dispose of or sell
assets other than:

 

(a)           the disposition of assets in the ordinary course of business;

 

(b)           sale-leaseback transactions and other dispositions of assets that
do not have a materially adverse effect on the business, assets or financial
condition of the Borrower or any of its Subsidiaries, provided that (i) the
aggregate net book value of the assets to be sold plus the net book value of all
other assets of the Borrower and its Subsidiaries sold under this clause
(b) during the period of time from the Effective Date through the date of such
sale does not, at the time of such sale, exceed twenty-five percent (25%) of the
Consolidated Total Assets of the Borrower and its Subsidiaries and (ii) such
assets are sold in an arm’s length transaction for fair market value (after
giving effect to all tax benefits, if any, associated with such sale); and

 

(c)           the sale of accounts receivable of the Borrower and/or its
Subsidiaries pursuant to the transactions permitted under §6.1(q) hereof.

 

§6.8.       Subordinated Debt.  The Borrower will not effect or permit any
change in or amendment to any document or instrument pertaining to the
subordination, covenants, events of default, terms of payment or required
prepayments of any Subordinated Debt, give any notice of redemption or
prepayment or offer to repurchase under any such document or instrument or,
directly or indirectly, make any payment of principal of or interest on or in
redemption, retirement or repurchase of any Subordinated Debt, except that
(a) the Borrower may make regularly scheduled payments when required by the
terms of the Subordinated Debt, and (b) the Borrower may refinance all or a
portion of the Subordinated Debt so long as such refinancing Subordinated Debt
(i) has a maturity that is no earlier than the Subordinated Debt being
refinanced and (ii) is subordinated to the Obligations on terms at least as
favorable to the Administrative Agent and the Lenders, in the opinion of the
Administrative Agent and the Required Lenders, as the Subordinated Debt being
refinanced.

 

§6.9.       Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of the Borrower (excluding transactions between the Borrower and
any of its Subsidiaries and transactions between any Subsidiary of the Borrower
and any other Subsidiary of the

 

52

--------------------------------------------------------------------------------


 

Borrower), whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate.

 

§7.          FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§7.1.       Fixed Charge Coverage Ratio.  As at the end of each fiscal quarter
of the Borrower, the Borrower will not permit the ratio (the “Fixed Charge
Coverage Ratio”) of (a) the sum of (i) Consolidated EBIT for the period of the
four consecutive fiscal quarters (the “Measurement Period”) ending on such date
plus (ii) the Rental Expense for such Measurement Period, to (b) the sum of
(i) the Consolidated Total Interest Expense for such Measurement Period plus
(ii) the Rental Expense for such Measurement Period, to be less than 1.50 to 1.

 

§7.2.       Adjusted Funded Debt to Total Capitalization Ratio.  As at the end
of each fiscal quarter of the Borrower, the Borrower will not permit the ratio
of (a) Consolidated Adjusted Funded Debt as at such date to (b) the sum of
(i) Consolidated Adjusted Funded Debt as at such date plus (ii) Stockholders’
Equity as of such date, to be greater than 0.75 to 1.

 

§8.          EFFECTIVE DATE CONDITIONS.

 

This Credit Agreement shall become effective on the date (the “Effective Date”)
on which each of the following conditions precedent is satisfied (or waived in
accordance with §25 hereof):

 

§8.1.       Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.  The Administrative Agent shall have received a fully executed
counterpart of each such document.

 

§8.2.       Certified Copies of Charter Documents.  The Administrative Agent
shall have received from the Borrower and each of the Guarantors a copy,
certified by a duly authorized officer of such Person to be true and complete on
the Effective Date, of each of (a) its charter or other incorporation documents
(or the equivalent constitutive documents) as in effect on such date of
certification, and (b) its by-laws or the equivalent constitutive documents as
in effect on such date.

 

§8.3.       Corporate Action.  All corporate (or other) action necessary for the
valid execution, delivery and performance by the Borrower and each of the
Guarantors of this Credit Agreement and the other Loan Documents to which it is
or is to become a party

 

53

--------------------------------------------------------------------------------


 

shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders shall have been provided to the Administrative Agent.

 

§8.4.       Incumbency Certificate.  The Administrative Agent shall have
received from the Borrower and each of the Guarantors an incumbency certificate,
dated as of the Effective Date, signed by a duly authorized officer of the
Borrower and each Guarantor, as applicable, and giving the name and bearing a
specimen signature of each individual who shall be authorized: (a) to sign, in
the name and to the benefit of each of the Borrower and the Guarantors, each of
the Loan Documents; (b) with respect to the Borrower, to make Loan Requests and
Conversion Requests; and (c) to give notices and to take other action on its
behalf under the Loan Documents.

 

§8.5.       Opinion of Counsel.  The Administrative Agent shall have received
favorable legal opinions addressed to the Lenders and the Administrative Agent,
dated as of the Effective Date, in form and substance satisfactory to the
Lenders and the Administrative Agent, from (a) Kristin A. Campbell, Esq.,
general counsel to the Borrower and the Guarantors and (b) Wilmer Cutler
Pickering Hale and Dorr LLP, special counsel to the Borrower and the Guarantors.

 

§8.6.       Payment of Fees.  The Borrower shall have paid to the Administrative
Agent and the other relevant Persons (including the Lenders) all fees and
expenses (including without limitation all reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel) required to be paid
by the Borrower in connection with this Credit Agreement on or prior to the
Effective Date.

 

§8.7.       Financial Statements.  The Borrower shall have delivered to the
Administrative Agent and the Lenders (i) audited consolidated financial
statements of the Borrower for the three most recent fiscal years as to which
such financial statements are available and (ii) unaudited interim consolidated
financial statements of the Borrower for each quarterly period, if any, ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this §8.7 as to which such financial statements are available.

 

§8.8.       Specified Representations True; No Default.  (a) Each of the
Specified Representations referred to in clause (a) of the definition thereof
shall be true as of the Effective Date (it being agreed that, notwithstanding
anything herein to the contrary, the only representations and warranties, the
accuracy of which shall be a condition to the Effective Date, shall be the
Specified Representations) and (b) no Default or Event of Default shall have
occurred and be continuing; provided that, notwithstanding anything herein to
the contrary, for purposes of this §8.8, Defaults and Events of Default due to a
breach of representations and warranties shall be limited to a breach of the
Specified Representations.

 

§8.9.       No Default under Material Indebtedness.  No “Event of Default”, or
event or condition which upon notice, lapse of time or both would, unless cured
or waived, become such an “Event of Default”, in respect of Material
Indebtedness of the

 

54

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries (excluding, for the avoidance of doubt, Corporate
Express and its Subsidiaries) shall have occurred and be continuing as of the
Effective Date.

 

§8.10.     Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System.

 

§8.11.     USA Patriot Act.  Each Lender shall have received at least five
(5) days prior to the Effective Date from the Borrower documentation and other
written information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act, as such Lender may reasonably request.

 

§8.12.     Effective Date Certificate.  The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
financial officer or the treasurer of the Borrower, confirming the satisfaction
of the conditions set forth in this §8.

 

§9.          CLOSING DATE CONDITIONS.

 

The obligations of the Lenders to make the initial Loans hereunder shall be
subject to the satisfaction of the following conditions precedent:

 

§9.1.       Effective Date.  The Effective Date shall have occurred.

 

§9.2.       Offer Consummation.  The Offer and the other Transactions, which are
contemplated to be consummated prior to or substantially simultaneously with the
Closing Date, shall be consummated simultaneously with the Closing Date in
accordance with the applicable Offer Documents and applicable law, and no
provision thereof (in the form submitted to and/or approved by the AFM, the SEC
or any other applicable Governmental Authority or otherwise in the final form
thereof, in each case furnished to the Lenders hereunder) shall have been
waived, amended, supplemented or otherwise modified in a manner materially
adverse to the Lenders without the consent of the Initial Lenders.  At the
Borrower’s option, it may request the Lenders, and the Lenders agree, to fund
the initial Loans under this §9 one Business Day prior to the anticipated
Closing Date; provided that the proceeds of such Loans shall be held pursuant to
escrow or similar arrangements reasonably satisfactory to the Administrative
Agent and shall be released to the Borrower on the Closing Date upon the
satisfaction of the conditions set forth in this §9 and such Loans shall bear
interest hereunder at the applicable rate therefor from the date of such funding
(or failing the satisfaction of such conditions, the proceeds of such Loans
shall be returned to the Lenders, with interest thereon payable by the Borrower
at the rate per annum applicable to Base Rate Loans hereunder, subject to being
readvanced in accordance with the provisions of this Credit Agreement).

 

55

--------------------------------------------------------------------------------


 

§9.3.       Approvals.  All approvals from any Governmental Authority or other
Person necessary or, in the discretion of the Arranger, advisable in connection
with the Corporate Express Acquisition, the financing contemplated hereby and
the continuing operations of the Borrower and its Subsidiaries (including
Corporate Express and its Subsidiaries) shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority, in each case
above, that could reasonably be expected to restrain, prevent or otherwise
impose material, adverse conditions on the Corporate Express Acquisition or the
financing thereof.

 

§9.4.       Opinion of Counsel.  The Administrative Agent shall have received
favorable legal opinions addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance satisfactory to the Lenders
and the Administrative Agent, from (a) Kristin A. Campbell, Esq., general
counsel to the Borrower and the Guarantors and (b) Wilmer Cutler Pickering Hale
and Dorr LLP, special counsel to the Borrower and the Guarantors.

 

§9.5.       Payment of Fees.  The Borrower shall have paid to the Administrative
Agent and the other relevant Persons (including the Lenders) all fees and
expenses (including without limitation all reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel) required to be paid
by the Borrower in connection with this Credit Agreement on or prior to the
Closing Date.

 

§9.6.       Pro Forma Financial Statements.  The Borrower shall have delivered
to the Administrative Agent and the Lenders a pro forma consolidated balance
sheet and a trailing twelve month income statement of the Borrower, after giving
effect to the Transactions, prepared as of the end of the most recent fiscal
quarter of the Borrower as to which financial statements are available.

 

§9.7.       Specified Representations True; No Default; No Default under
Material Indebtedness.  (a) Each of the Specified Representations shall be true
as of the Closing Date (it being agreed that, notwithstanding anything herein to
the contrary, the only representations and warranties, the accuracy of which
shall be a condition to the Closing Date, shall be the Specified
Representations), (b) no Default or Event of Default shall have occurred and be
continuing as of the Closing Date and (c) after giving pro forma effect to the
Transactions, no “Event of Default”, or event or condition which upon notice,
lapse of time or both would, unless cured or waived, become such an “Event of
Default”, in respect of Material Indebtedness of the Borrower and its
Subsidiaries shall have occurred and be continuing as of the Closing Date;
provided that, notwithstanding anything herein to the contrary, for purposes of
this §9.7, (i) Defaults and Events of Default hereunder due to a breach of
representations and warranties shall be limited to a breach of any of the
Specified Representations, (ii) the absence of any Default or Event of Default
hereunder due to the existence of any Indebtedness, Lien, Investment, asset,
business, transaction or any event or condition of any kind relating to
Corporate Express or any of its Subsidiaries (any such Default or Event of
Default, a “Corporate Express-Related Default”) as of the Closing Date shall not
be a condition to the Closing Date;

 

56

--------------------------------------------------------------------------------


 

provided that in no event shall a Corporate Express-Related Default include any
such Default or Event of Default or event or condition of the type described in
§12.1(g)(i)(2) hereof relating to Corporate Express or any of its Subsidiaries,
(iii) the absence of any “Event of Default” or event or condition which upon
notice, lapse of time or both would, unless cured or waived, become such an
“Event of Default” in respect of Material Indebtedness of Corporate Express or
any of its Subsidiaries (any such Event of Default or event or condition, a
“Corporate Express Material Indebtedness Default” and, together with any
Corporate Express-Related Default, each a “Corporate Express Default”) as of the
Closing Date shall not be a condition to the Closing Date; provided that in no
event shall a Corporate Express Material Indebtedness Default include any such
“Event of Default” or event or condition of the type described in
§12.1(g)(i)(2) hereof relating to Corporate Express or any of its Subsidiaries
and (iv) with respect to the pro forma calculation of the Fixed Charge Coverage
Ratio for purposes of this §9.7 only, such calculation will be made on the basis
of the most recently completed period of four consecutive fiscal quarters ended
prior to the Closing Date for which consolidated financial statements of the
Borrower and consolidated financial statements of Corporate Express are
available (regardless of whether such periods are different for the Borrower and
Corporate Express).

 

§9.8.       Closing Date Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief financial
officer or the treasurer of the Borrower, confirming the satisfaction of the
conditions set forth in this §9.

 

§10.        CONDITIONS TO BORROWINGS TO FUND ADDITIONAL PURCHASES OF CORPORATE
EXPRESS SHARES AND CONVERTIBLE DEBT.

 

The obligations of the Lenders to make any Loan after the Closing Date to fund
additional purchases of Corporate Express Shares and the convertible debt of
Corporate Express pursuant to the Offer and to fund the other Transactions shall
be subject to the satisfaction of the following conditions precedent:

 

§10.1.     Closing Date.  The Closing Date shall have occurred.

 

§10.2.     Specified Representations True; No Default.  (a) Each of the
Specified Representations shall be true as of the relevant Drawdown Date (it
being agreed that, notwithstanding anything herein to the contrary, the only
representations and warranties, the accuracy of which shall be a condition to
the Closing Date, shall be the Specified Representations) and (b) no Default or
Event of Default shall have occurred and be continuing; provided that,
notwithstanding anything herein to the contrary, for purposes of this §10.2,
(i) Defaults and Events of Default due to a breach of representations and
warranties shall be limited to a breach of the Specified Representations and
(ii) the absence of any Corporate Express Default as of the relevant Drawdown
Date shall not be a condition to the making of such Loans (provided that in no
event shall a Corporate Express Default include any Default or Event of Default
or event or condition of the type

 

57

--------------------------------------------------------------------------------


 

described in §12.1(g)(i)(2) hereof relating to Corporate Express or any of its
Subsidiaries).

 

Each request for a Loan hereunder under this §10 shall constitute a
representation and warranty by the Borrower that the conditions set forth in
this §10 shall have been satisfied on the date of the relevant Loan Request and
the relevant Drawdown Date.

 

§11.        CONDITIONS TO BORROWINGS TO REPAY COMMERCIAL PAPER.

 

A.  In the event the Closing Date shall have occurred, the obligations of the
Lenders to make Loans after the Closing Date to fund the repayment of
Anticipatory Commercial Paper shall be subject to the satisfaction of the
following conditions precedent:

 

§11.1.     Representations True; No Default or Event of Default.  Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement (other than §4.5 hereof), the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing.

 

§11.2.     No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan.

 

§11.3.     Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

 

§11.4.     Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be reasonably satisfactory in
substance and in form to the Lenders and to the Administrative Agent and the
Administrative Agent’s Special Counsel, and the Lenders, the Administrative
Agent and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Administrative
Agent may reasonably request.

 

58

--------------------------------------------------------------------------------


 

Each request for a Loan for the purposes contemplated by this §11A after the
Closing Date shall constitute a representation and warranty by the Borrower that
the conditions set forth in this §11A shall have been satisfied on the date of
the relevant Loan Request and the relevant Drawdown Date.

 

B.  In the event the Borrower shall have issued any Anticipatory Commercial
Paper and the Initial Offer Funding Date shall not have occurred prior to the
maturity date of such Anticipatory Commercial Paper, then, notwithstanding
anything herein to the contrary, on such maturity date, the Borrower may borrow
Loans hereunder solely for the purpose of repaying such Anticipatory Commercial
Paper, subject to the satisfaction of the following conditions precedent:

 

§11.5.     Effective Date.  The Effective Date shall have occurred.

 

§11.6.     Certain Conditions.  The conditions set forth in §§11.1, 11.2, 11.3
and 11.4 hereof shall have been satisfied on the date of the relevant Loan
Request and the relevant Drawdown Date.

 

§11.7.     Payment of Fees.  The Borrower shall have paid to the Administrative
Agent and the other relevant Persons (including the Lenders) all fees and
expenses (including without limitation all reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel) required to be paid
by the Borrower in connection with this Credit Agreement on or prior to the
relevant Drawdown Date.

 

§11.8.     Borrowing Date Certification.  The Administrative Agent shall have
received a certificate, dated the relevant Drawdown Date and signed by the chief
financial officer or the treasurer of the Borrower, confirming the satisfaction
of the conditions set forth in this §11B.

 

Each request for a Loan for the purposes contemplated by this §11B shall
constitute a representation and warranty by the Borrower that the conditions set
forth in this §11B shall have been satisfied on the date of the relevant Loan
Request and the relevant Drawdown Date.

 

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1.     Events of Default and Acceleration.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)           the Borrower or any Guarantor shall fail to pay any principal of
the Loans when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(b)           the Borrower or any Guarantor shall fail to pay any interest on
the Loans, the Commitment Fee, the Administrative Agent Fees, other fees or
other sums due hereunder or under any of the other Loan Documents, within five
(5) Business Days of

 

59

--------------------------------------------------------------------------------


 

the date when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(c)           the Borrower (i) shall fail to comply with any of its covenants
contained in §§5.4, 5.5, 5.10, 6 or 7 hereof, or (ii) shall fail to comply with
its covenant contained in §5.6 hereof and such failure shall continue for thirty
(30) days;

 

(d)           the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §12.1) for thirty (30)
days after written notice of such failure has been given to the Borrower by the
Administrative Agent;

 

(e)           any material representation or warranty of the Borrower or any of
its Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)            the Borrower or any of its Subsidiaries shall fail to pay when
due, or within any applicable period of grace, any obligation for borrowed money
or credit received or in respect of any Capitalized Leases or any obligations
with respect to interest rate protection arrangements or exchange rate
protection arrangements which, in the aggregate, represents Indebtedness
(calculated, with respect to interest rate protection arrangements and exchange
rate protection arrangements based on the notional principal amount thereof) of
$50,000,000 or more, or fail to observe or perform any material term, covenant
or agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases or evidencing any interest rate protection arrangement or exchange rate
protection arrangement which in the aggregate represents Indebtedness
(calculated, with respect to interest rate protection arrangements and exchange
rate protection arrangements based on the notional principal amount thereof) of
$50,000,000 or more, and for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof;

 

(g)           (i) the Borrower or any of its Subsidiaries (1) shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or
(2) shall petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower or any of its Subsidiaries or of any
substantial part of the assets of the Borrower or any of its Subsidiaries or
shall commence any case or other proceeding relating to the Borrower or any of
its Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or (3) shall take any action to
authorize or in furtherance of any of the foregoing, or (ii) if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against the Borrower or any of its Subsidiaries and

 

60

--------------------------------------------------------------------------------


 

shall not have been dismissed within sixty (60) days, or the Borrower or any of
its Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein;

 

(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

 

(i)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, any final
judgment against the Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against the Borrower or any of its
Subsidiaries, exceeds in the aggregate $50,000,000;

 

(j)            with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event, or a failure to make a required installment or other payment (within the
meaning of §302(f)(1) of ERISA), shall have occurred and the Required Lenders
shall have determined in their reasonable discretion that such event reasonably
could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC, for the appointment by the appropriate United States District Court of
a trustee to administer such Guaranteed Pension Plan or for the imposition of a
Lien in favor of such Guaranteed Pension Plan; or a trustee shall have been
appointed by the United States District Court to administer such Plan; or the
PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;

 

(k)           the holders of all or any part of the Subordinated Debt shall
accelerate the maturity of all or any part of the Subordinated Debt or the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part,
or an offer to prepay, redeem or repurchase the Subordinated Debt in whole or in
part shall have been made, in each case in violation of the provisions of this
Credit Agreement;

 

(l)            if any of the Loan Documents shall be canceled, terminated,
revoked or rescinded, in each case otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof; or

 

61

--------------------------------------------------------------------------------


 

(m)                           a “Change in Control” shall have occurred (which
for the purposes of this clause (m) shall mean the occurrence of any of the
following events):

 

(i)                                   the acquisition by any Person (including
any syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Securities and Exchange Act of 1934, as amended) of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Capital Stock of the
Borrower entitling such Person to exercise fifty percent (50%) or more of the
total voting power of all shares of Capital Stock of the Borrower entitled to
vote generally in the elections of directors (any shares of voting stock of
which such person or group is the beneficial owner that are not then outstanding
being deemed outstanding for purposes of calculating such percentage);

 

(ii)                                any consolidation of the Borrower with, or
merger of the Borrower into, any other Person, any merger of another Person into
the Borrower, or any sale or transfer of all or substantially all of the assets
of the Borrower to another Person (other than a transfer of assets to one or
more Guarantors or a merger (A) which does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of Capital Stock of
the Borrower or (B) which is effected solely to change the jurisdiction of
incorporation of the Borrower); or

 

(iii)                             during any consecutive two-year period,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by
such Board of Directors or whose nomination for election by the stockholders of
the Borrower was approved by a vote of sixty-six and two-thirds percent
(66-2/3%) of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office; or

 

(n)                               any of (i) the Borrower or any of its
Subsidiaries shall fail to make any payment under any transaction permitted
under §6.1(q) hereof when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), and any such
failure shall continue after the applicable grace period, if any, specified in
the documents relating to such transaction, or (ii) the “Termination Date” or
similar date (under and as defined in any of the documents relating to the
transactions permitted under §6.1(q) hereof) shall have been declared to have
occurred, or (iii) any “Event of Termination” or similar event (under and as
defined in any of the documents relating to the transactions permitted under
§6.1(q) hereof) shall occur and continue after the applicable grace period, if
any, specified in such documents if either, pursuant to such documents, (A) the
existence of such Event of Termination or similar event would automatically
cause the Termination Date or similar date to occur or (B) the existence of such
Event of Termination or similar event would permit the purchaser or lender under
such documents to declare the Termination Date or similar date to have occurred
and such Event of Termination or similar event continues unremedied or

 

62

--------------------------------------------------------------------------------


 

unwaived for a period of more than ninety (90) days after the date that the
Administrative Agent gives notice to the Borrower of such Event of Termination
or similar event;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement and the other Loan Documents to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; provided that in the event of any Event of Default specified in
§§12.1(g) or 12.1(h) hereof, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.

 

In the event that any Corporate Express Default shall have occurred and be
continuing at any time during the period from and including the Closing Date to
and including the Cure Period Expiration Date (as defined below), the existence
of such Corporate Express Default shall not constitute an Event of Default
hereunder if such Corporate Express Default is remedied on or prior to the Cure
Period Expiration Date for such Corporate Express Default. As used in this
paragraph, the “Cure Period Expiration Date” means (a) with respect to any
Corporate Express Material Indebtedness Default relating to a failure to make
any payment on such Material Indebtedness or any cross-acceleration of such
Material Indebtedness, the earlier of (i) the later of (A) the date which is
twenty (20) days after the Closing Date or (B) the date which is three
(3) Business Days after any such failure or cross-acceleration, as the case may
be, and (ii) the date which is sixty (60) days after the Closing Date, (b) with
respect to any other Corporate Express Default, the date which is sixty (60)
days after the Closing Date or (c) with respect to any Corporate Express Default
referred to in clause (a) or (b) above, such shorter cure period for such
Corporate Express Default (if any) as shall be applicable thereto under the
Existing Credit Agreement.

 

§12.2.            Termination of Commitments.  If any one or more of the Events
of Default specified in §§12.1(g) or 12.1(h) hereof shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrower.  If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrower, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Lenders shall be relieved
of all further obligations to make Loans.  No termination of the credit
hereunder shall relieve the Borrower of any of the Obligations.

 

§12.3.            Remedies.  In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1 hereof, each Lender, if
owed any amount with respect to the Loans may, with the consent of the Required
Lenders, but not otherwise, proceed to protect and enforce its rights by suit in
equity, action at law or other

 

63

--------------------------------------------------------------------------------


 

appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

 

§13.                      SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Lenders or any of the Subsidiaries of the holding company owning such Lender to
the Borrower and any securities or other property of the Borrower in the
possession of such Lender or such Subsidiary of the holding company owning such
Lender may be applied to or set off by such Lender or such Subsidiary of the
holding company owning such Lender against the payment of Obligations and any
and all other liabilities, direct, or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, of the Borrower to such
Lender.  Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to Indebtedness of the Borrower to such Lender,
other than Indebtedness evidenced by this Credit Agreement owed to such Lender,
such amount shall be applied ratably to such other Indebtedness (except that no
amounts shall be applied to documentary letters of credit) and to the
Indebtedness evidenced by this Credit Agreement owed to such Lender, and (b) if
such Lender shall receive from the Borrower, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
claim evidenced by this Credit Agreement owed to such Lender by proceedings
against the Borrower at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Obligations held by such Lender
any amount in excess of its ratable portion of the payments received by all of
the Lenders with respect to the Loans made by all of the Lenders, such Lender
will make such disposition and arrangements with the other Lenders with respect
to such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Loans made by it, its proportionate payment as contemplated by this Credit
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

 

64

--------------------------------------------------------------------------------


 

§14.                        THE ADMINISTRATIVE AGENT.

 

§14.1.              Authorization.

 

(a)                                Each of the Lenders hereby irrevocably
appoints LCPI to act on its behalf as administrative agent hereunder and under
the other Loan Documents. The Administrative Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Administrative Agent, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.

 

(b)                               The relationship between the Administrative
Agent and the Lenders is and shall be that of an independent contractor.  The
use of the term “Administrative Agent” herein is for convenience only and is
used to describe, as a form of convention, the independent contractual
relationship between the Administrative Agent and each of the Lenders.  Nothing
contained in this Credit Agreement or any of the other Loan Documents shall be
construed to create an agency, trust or other fiduciary relationship between the
Administrative Agent and any of the Lenders.

 

(c)                                As an independent contractor empowered by the
Lenders to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Loan Documents, the
Administrative Agent is nevertheless a “representative” of the Lenders, as that
term is defined in Article 1 of the Uniform Commercial Code, for purposes of
actions for the benefit of the Lenders with respect to all collateral security
and guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee”,
“lienholder” or the like on all financing statements, motor vehicle titles and
other documents and instruments, whether recorded or otherwise, relating to the
attachment, perfection, priority or enforcement of any security interests,
mortgages, liens or deeds of trust in collateral security intended to secure the
payment or performance of any of the Obligations, all for the benefit of the
Lenders and the Administrative Agent.

 

§14.2.              Employees and Agents.  The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

§14.3.              No Liability.  Neither the Administrative Agent nor any of
its shareholders, directors, officers or employees nor any other Person
assisting them in their duties nor any agent or employee thereof, shall be
liable to the Lenders for any waiver, consent or approval given or any action
taken, or omitted to be taken, in good faith by it or them hereunder or under
any of the other Loan Documents, or in connection herewith or therewith, or be
responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Administrative Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence. The

 

65

--------------------------------------------------------------------------------


 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  With
respect to the Lenders, the Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, is contrary to any Loan
Document or applicable law; provided further that, the Administrative Agent
shall not be required to take any action (other than an action expressly
required by this Credit Agreement to be taken by it under such circumstances)
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability. The Administrative Agent shall in all cases
be fully protected, as against the Lenders, in acting, or in refraining from
acting, under this Credit Agreement or any other Loan Document in accordance
with a request or consent of the Required Lenders (or such greater number of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. Except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall have no duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower or a Lender.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of

 

66

--------------------------------------------------------------------------------


 

Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

§14.4.              No Representations.

 

§14.4.1.  General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations, or for the value of any
such collateral security or for the validity, enforceability or collectibility
of any such amounts owing with respect to this Credit Agreement or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of the Borrower or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for the Obligations
or to inspect any of the properties, books or records of the Borrower or any of
its Subsidiaries.  The Administrative Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower
or any Lender shall have been duly authorized or is true, accurate and
complete.  The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
conditions of the Borrower or any of its Subsidiaries.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

 

§14.4.2.  Closing Documentation, etc.  For purposes of determining compliance
with the conditions set forth in §8 or §9 hereof, each Lender that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent or the Arranger to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender, unless
an officer of the Administrative Agent or the Arranger identified to the Lenders
as having responsibility for dealing with this Credit Agreement shall have
received notice from such Lender prior to (i) in the case of §8 hereof, the
Effective Date or (ii) in the case of §9 hereof, the Closing Date, specifying
such Lender’s objection thereto and such objection shall not have been withdrawn
by notice to the Administrative Agent or the Arranger to such effect on or prior
to the Effective Date or the Closing Date, as applicable.

 

67

--------------------------------------------------------------------------------


 

§14.5.              Payments.

 

§14.5.1.  Payments to Administrative Agent.  A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.

 

§14.5.2.  Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

 

§14.5.3.  Delinquent Lenders.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (a) to make available to the Administrative Agent its pro rata
share of any Loan or (b) to comply with the provisions of §13 hereof with
respect to making dispositions and arrangements with the other Lenders, where
such Lender’s share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders, in each case as, when and to the full extent required by the provisions
of this Credit Agreement, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.  A Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Administrative
Agent to distribute such payments to the nondelinquent Lenders in proportion to
their respective pro rata shares of all outstanding Loans.  A Delinquent Lender
shall be deemed to have satisfied in full a delinquency when and if, as a result
of application of the assigned payments to all outstanding Loans of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

 

§14.6.            Holders of Notes.  The Administrative Agent may deem and treat
the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7.            Indemnity.  To the extent not reimbursed by the Borrower, the
Lenders ratably (based on each Lender’s Commitment Percentage determined as of
the time that

 

68

--------------------------------------------------------------------------------


 

the applicable unreimbursed expense or indemnity payment is sought) at the time
agree hereby to indemnify and hold harmless the Administrative Agent and or any
of its Related Parties (each an “Indemnified Party”) from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which such Indemnified
Party has not been reimbursed by the Borrower as required by §15 hereof), and
liabilities of every nature and character arising out of or related to this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or such Indemnified Party’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by such Indemnified Party’s willful misconduct, gross
negligence or, in the absence of instruction or concurrence of the Required
Lenders, material breach of contract.

 

§14.8.            Administrative Agent as Lender; Etc.  In its individual
capacity, LCPI shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, as it would
have were it not also the Administrative Agent.  None of the Co-Syndication
Agents or the Arranger shall have any obligation, liability, responsibility or
duty under this Credit Agreement other than as a Lender hereunder.

 

§14.9.            Resignation.  The Administrative Agent may resign at any time
by giving seventy five (75) days’ prior written notice thereof to the Lenders
and the Borrower.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent.  Unless a Default or
Event of Default shall have occurred and be continuing, such successor
Administrative Agent shall be reasonably acceptable to the Borrower.  Upon the
earlier of (i) acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent and (ii) the date on which the
Administrative Agent notifies the Borrower that no qualifying Person has
accepted such appointment within seventy five (75) days after the Administrative
Agent shall have provided notice to the Lenders and the Borrowers of its
resignation, (A) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (B) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made, in the case of clause (i), by or to the successor
Administrative Agent and in the case of clause (ii), by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this §14.9.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this §14.9).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this §14 and §§15 and 16 hereof shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their

 

69

--------------------------------------------------------------------------------


 

respective Affiliates, partners, directors, officers, employees, agents and
advisors in respect of any actions taken or omitted to be taken by any of them
while such retiring Administrative Agent was acting as Administrative Agent.

 

§14.10.        Notification of Defaults and Events of Default.  Each Lender
hereby agrees that, upon learning of the existence of a Default or an Event of
Default, it shall promptly notify the Administrative Agent thereof.  The
Administrative Agent hereby agrees that (a) upon receipt of any notice under
this §14.10 it shall promptly notify the other Lenders and the Borrower of the
existence of such Default or Event of Default and (b) upon receipt of any notice
from the Borrower under §5.5 it shall promptly notify the other Lenders thereof.

 

§14.11.         Administrative Agent May File Proofs of Claim.

 

(a)                                In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial, administrative or like proceeding or any
assignment for the benefit of creditors relative to the Borrower or any of its
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding, under any such assignment or otherwise:

 

(i)                                   to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under the terms of this
Credit Agreement) allowed in such proceeding or under any such assignment; and

 

(ii)                                to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(b)                               Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding or
under any such assignment is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders,
nevertheless to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel due the Administrative Agent
under the terms of this Credit Agreement, and any other amounts due the
Administrative Agent under the terms of this Credit Agreement.

 

70

--------------------------------------------------------------------------------


 

(c)                                Nothing contained herein shall authorize the
Administrative Agent to consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.

 

§15.                        EXPENSES.

 

The Borrower agrees to pay (a) the Administrative Agent’s and the Arranger’s
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto) payable
by the Administrative Agent, the Arranger or any of the Lenders (other than
taxes based upon the Administrative Agent’s or any Lender’s net income or taxes
not payable by the Borrower pursuant to the provisions of this Credit Agreement)
on the transactions contemplated by this Credit Agreement (the Borrower hereby
agreeing to indemnify the Administrative Agent, the Arranger and each Lender
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses and disbursements
of the Administrative Agent, the Arranger or any of their respective Affiliates
incurred by the Administrative Agent, the Arranger or such Affiliate in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, including all insurance
premiums and surveyor, engineering and appraisal charges and all charges for the
use of IntraLinks (or any similar service) in connection with this Credit
Agreement, (e) all reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and costs and reasonable accounting,
appraisal, investment banking and similar professional fees and charges)
incurred by the Administrative Agent or any Lender in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or any of its Subsidiaries or the administration thereof after the
occurrence of an Event of Default (including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiation) and (ii) any other
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Lender’s or the Administrative Agent’s relationship with the
Borrower or any of its Subsidiaries (other than any litigation, proceeding or
dispute referred to in §16 hereof) but only if such Lender or the Administrative
Agent is the prevailing party in such litigation, proceeding or dispute, and
(f) all reasonable fees, expenses and disbursements of the Administrative Agent
incurred in connection with UCC searches.  The Borrower shall not pay the fees,
expenses and disbursements incurred by any Lender other than the Administrative
Agent in connection with the review and preparation of this Credit Agreement,
the other Loan Documents and the other agreements and instruments mentioned
herein.  The covenants of this §15 shall survive payment or satisfaction of all
other Obligations.

 

71

--------------------------------------------------------------------------------


 

§16.                      INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Administrative Agent, the
Arranger, the Lenders and their respective Related Parties (each such Person
being called an “Indemnitee”) from and against any and all claims, actions and
suits whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby, regardless of whether any Indemnitee is a
party thereto, including, without limitation, (a) any actual or proposed use by
the Borrower or any of its Subsidiaries of the proceeds of any of the Loans,
(b) the Borrower or any of its Subsidiaries entering into or performing this
Credit Agreement or any of the other Loan Documents or (c) with respect to the
Borrower and its Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding liabilities, losses, damages or
expenses which are determined by a court of competent jurisdiction by final
order to result from the gross negligence, willful misconduct or material breach
of contract of the Person seeking indemnification hereunder.  In litigation, or
the preparation therefor, the relevant Indemnitee shall be entitled to select
its own counsel and, in addition to the foregoing indemnity, the Borrower agrees
to pay promptly the reasonable fees and expenses of such counsel.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems which was disseminated in connection with this
Credit Agreement or the transactions contemplated hereby or for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except,
in each case, to the extent such damages are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence, willful misconduct or material breach of contract
relating to its treatment or handling of such Intralinks information, electronic
telecommunications or other information transmission system.  If, and to the
extent that the obligations of the Borrower under this §16 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.  The covenants of this §16 shall survive payment or satisfaction
in full of all other Obligations.

 

§17.                      SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf

 

72

--------------------------------------------------------------------------------


 

of the Borrower or any of its Subsidiaries pursuant hereto shall be deemed to
have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Credit
Agreement or the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other paper delivered to any Lender or the Administrative Agent
at any time by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary
hereunder.

 

§18.                        ASSIGNMENT AND PARTICIPATION.

 

§18.1.              General Conditions and Conditions to Assignment.  The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except:

 

(a)                                any Lender may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Credit Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it); provided
that

 

(i)                                   except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of such Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

(ii)                                  the parties to such assignment shall
execute and deliver to the Administrative Agent, for recording in the Register,
an Assignment and Assumption, substantially in the form of Exhibit D hereto (an
“Assignment and Assumption”), together with any Notes subject to such
assignment, a processing and recordation fee in the amount of $3,500 (provided,
however, that the Administrative Agent may, in its sole

 

73

--------------------------------------------------------------------------------


 

discretion, elect to waive such processing and recordation fee in the case of
any assignment) and, in the case of a Foreign Lender, any documents,
certificates or evidence required to be delivered under §3.3.3 hereof, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(iii)                           each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned; and

 

(iv)                            (A) any assignment of a Commitment must be
approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee) and (B) unless an Event of Default
has occurred and is continuing, in the case of any assignment to an Eligible
Assignee who would impose costs or burdens on the Borrower under §§3.3.2, 3.3.3,
3.6, 3.7, 3.8 and/or 3.13 hereof not applicable to the assigning Lender (or in
the aggregate greater than any such costs or burdens imposed by the assigning
Lender), such assignment must be approved by the Borrower (each such approval,
whether referred to in clause (A) or (B), not to be unreasonably withheld or
delayed).

 

Subject to the approvals pursuant to §18.1(a)(iv) hereof, upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, (i) the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder, and (ii) the assigning Lender
shall, to the extent of its interest being assigned by such Assignment and
Assumption (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto), be released from its obligations under
this Credit Agreement but, notwithstanding such assignment, shall continue to be
entitled to the benefits of (i) §§3.3.2, 3.7, 3.8 and 3.10 hereof and (ii) §16
hereof, with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with §18.4
hereof;

 

(b)                               by way of participation in accordance with the
provisions of §18.4 hereof; or

 

(c)                                by way of pledge or assignment of a security
interest subject to the restrictions of §18.7 hereof (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
§18.4 hereof and, to the

 

74

--------------------------------------------------------------------------------


 

extent expressly contemplated hereby, the respective Affiliates, directors,
officers, employees, agents and advisors of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement or any of the other Loan Documents.

 

§18.2.            Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Assumption, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or the attachment, perfection or priority of any security interest or
mortgage; (b) the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower and its Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations, or the performance or observance by
the Borrower and its Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Credit Agreement or any of the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; (c) such assignee confirms
that it has received a copy of this Credit Agreement, together with copies of
the most recent financial statements referred to in §§4.4 and 5.4 hereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(d) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Credit Agreement;
(e) such assignee represents and warrants that it is an Eligible Assignee;
(f) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; (g) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Credit Agreement are required to be performed by it as a Lender; and (h) such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Assumption.

 

§18.3.            Register.  The Administrative Agent shall maintain a copy of
each Assignment and Assumption delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment Percentage of, and principal amount of the Loans owing to,
the Lenders from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose

 

75

--------------------------------------------------------------------------------


 

name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement.  The Register shall be available for inspection by the
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.

 

§18.4.            Participations.  Each Lender may sell participations to one or
more Persons (other than a natural person) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Credit Agreement and
the other Loan Documents; provided that (a) except in the case of any such
participation sold to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, each such participation shall be in an amount of not
less than $5,000,000 or shall be in an amount of such Lender’s entire remaining
Commitment and the Loans at the time owing to it, (b) any such sale or
participation shall not affect the rights and duties of the selling Lender
hereunder to the Borrower, (c) such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations and (d) the
Borrower, the Administrative Agent, the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would reduce the principal of or the interest rate
on any Loans subject to such participation, extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any fees to which such Participant is entitled or extend
any regularly scheduled payment date for principal or interest with respect to
Loans subject to such participation.  Subject to §18.5 hereof, the Borrower
agrees that each Participant shall be entitled to the benefits of §§3.3.2, 3.7,
3.8 and 3.10 hereof to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1 hereof.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of §13 hereof as
though it were a Lender, provided that such Participant agrees to be subject to
§13 hereof as though it were a Lender.

 

§18.5.            Limitation upon Participant Rights.  A Participant shall not
be entitled to receive any greater payment under §§3.3.2, 3.7 and 3.8 hereof
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  Without
limiting the foregoing, a Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of §3.3.2 hereof unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with §3.3.3
hereof as though it were a Lender.

 

§18.6.            Assignee or Participant Affiliated with the Borrower.  If any
assignee Lender is an Affiliate of the Borrower, then any such assignee Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of

 

76

--------------------------------------------------------------------------------


 

granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents or for purposes of making requests to
the Administrative Agent pursuant to §§12.1 or 12.2 hereof, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Loans.  If any Lender sells a participating
interest in any of the Loans to a Participant, and such Participant is the
Borrower or an Affiliate of the Borrower, then such transferor Lender shall
promptly notify the Administrative Agent of the sale of such participation.  A
transferor Lender shall have no right to vote as a Lender hereunder or under any
of the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to
§§12.1 or 12.2 hereof to the extent that such participation is beneficially
owned by the Borrower or any Affiliate of the Borrower, and the determination of
the Required Lenders shall for all purposes of this Credit Agreement and the
other Loan Documents be made without regard to the interest of such transferor
Lender in the Loans to the extent of such participation.

 

§18.7.            Miscellaneous Assignment Provisions.  Any Lender may at any
time grant a security interest in all or any portion of its rights under this
Credit Agreement to secure obligations of such Lender, including without
limitation (a) any pledge or assignment to secure obligations to any of the
twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12
U.S.C. §341 and (b) with respect to any Lender that is a Fund, to any lender or
any trustee for, or any other representative of, holders of obligations owed or
securities issued by such Fund as security for such obligations or securities or
any institutional custodian for such Fund or for such lender; provided that no
such grant shall release such Lender from any of its obligations hereunder or
under any of the other Loan Documents, provide any voting rights hereunder to
the secured party thereof, substitute any such secured party for such Lender as
a party hereto or affect any rights or obligations of the Borrower or the
Administrative Agent hereunder.  The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

§19.                      NOTICES, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required by this Credit Agreement shall be in
writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by telegraph, telecopy, facsimile or telex and confirmed by delivery via courier
or postal service, addressed as follows:

 

77

--------------------------------------------------------------------------------


 

(a)           if to the Borrower, at 500 Staples Drive, Framingham, MA 01701,
Attention: Mr. John J. Mahoney (phone: 508-253-7298) (fax: 508-253-8955)
(e-mail: john.mahoney@staples.com), or at such other address for notice as the
Borrower shall last have furnished in writing to the Person giving the notice,
with a copy to Kristin A. Campbell, Esq., Senior Vice President and General
Counsel, Staples, Inc., 500 Staples Drive, Framingham, MA  01701 (phone:
508-253-8614) (fax: 508-253-8955) (e-mail: kristin.campbell@staples.com);

 

(b)           if to the Administrative Agent, (i) for payments and requests for
Loans, at 745 Seventh Avenue, New York, New York 10019, Attention: Yvonne Lin-Lu
(phone: 212-526-6590) (fax: 212-299-0202) (e-mail: Yvonne.Lin@lehman.com),
(ii) for all other notices, 745 Seventh Avenue, New York, New York 10019,
Attention: Janine Shugan (phone: 212-526 8625) (fax: 917-522-0139) (e-mail:
jshugan@lehman.com), or such other addresses for notice as the Administrative
Agent shall last have furnished in writing to the Person giving the notice; and

 

(c)           if to any Lender, at such Lender’s address set forth on such
Lender’s Administrative Questionnaire, or such other address for notice as such
Lender shall have last furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer and (ii) if sent by registered or certified
first-class mail return receipt requested, postage prepaid, on the third
Business Day following the mailing thereof.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to §2
hereof if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such §2 by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as

 

78

--------------------------------------------------------------------------------


 

described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

The Administrative Agent and the Lenders shall be entitled to reasonably rely
and act in good faith upon any notices (including telephonic Loan Requests)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
directors, officers, employees, agents and advisors of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person pursuant to this §19 on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

§20.        GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN SUCH STATE AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF. 
THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

§21.        HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

79

--------------------------------------------------------------------------------


 

§22.        COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Delivery by facsimile by any of the
parties hereto of an executed counterpart hereof or of any amendment or waiver
hereto shall be as effective as an original executed counterpart hereof or of
such amendment or waiver and shall be considered a representation that an
original executed counterpart hereof or such amendment or waiver, as the case
may be, will be delivered.

 

§23.        ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§25 hereof.

 

§24.        WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF WHICH RIGHTS AND OBLIGATIONS. 
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.  The Borrower (a) certifies that no
representative, agent or attorney of any Lender or the Administrative Agent has
represented, expressly or otherwise, that such Lender or the Administrative
Agent would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that the Administrative Agent and the Lenders have
been induced to enter into this Credit Agreement and the other Loan Documents to
which it is a party by, among other things, the waivers and certifications
contained herein.

 

§25.        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrower, the
written consent of the Required

 

80

--------------------------------------------------------------------------------


 

Lenders and the written acknowledgment of the Administrative Agent (such
acknowledgment not to be unreasonably withheld or delayed); provided that
(a) the rate of interest on the Loans and the amount of any Commitment Fees may
not be reduced or forgiven, the term of the Loans or the Commitments may not be
extended, the regularly scheduled payment date for principal or interest on the
Loans or any Commitment Fees may not be postponed or extended, and the
Commitment Amounts of a Lender may not be increased, in each case without the
written consent of each Lender directly affected thereby; (b) the principal
amount of any Loans may not be forgiven without the written consent of each
Lender directly affected thereby; (c) any provision hereof entitling any Lender
to receive pro rata application of payments may not be changed, in each case
without the written consent of each Lender directly affected thereby; (d) this
§25 may not be changed without the written consent of all of the Lenders;
(e) the definition of Required Lenders may not be amended without the written
consent of all of the Lenders; (f) the Administrative Agent may not release any
guaranty for the Obligations (except as provided in §3.14 hereof) without the
written consent of all of the Lenders; and (g) the amount of the Administrative
Agent Fees payable for the account of the Administrative Agent, and §14 hereof
may not be amended without the written consent of the Administrative Agent.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.  No course of dealing or delay or omission on the
part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  No notice to
or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.

 

§26.        TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

§26.1.     Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any Confidential Information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement, provided
that nothing herein shall limit the disclosure of any such information (a) after
such information shall have become public other than through a violation of this
§26 or becomes available to any of the Lenders or the Administrative Agent on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel for any of the Lenders or the Administrative
Agent, (d) to bank examiners, any other regulatory authority having jurisdiction
over any Lender or the Administrative Agent (to the extent required by such
Lender by law or subpoena, but only to the extent permitted by applicable laws
and regulations, including those applying to classified materials), or to
auditors or accountants (provided that such auditor or accountant has agreed to
be bound by this §26), (e) to the Administrative Agent, any Lender or, solely in
connection with this Credit Agreement and the transactions contemplated hereby,
any Financial Affiliate (provided that such Financial Affiliate has agreed in a
writing enforceable by the Borrower to be bound by this §26), (f) in connection
with any

 

81

--------------------------------------------------------------------------------


 

litigation to which any one or more of the Lenders, the Administrative Agent or
any Financial Affiliate is a party, or in connection with the enforcement of
rights or remedies hereunder or under any other Loan Document, (g) solely in
connection with this Credit Agreement and the transactions contemplated hereby,
to a Lender Affiliate or a Subsidiary or Affiliate of the Administrative Agent
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (h) to any assignee or participant (or
prospective assignee or participant) or any actual or prospective counterparty
(or its advisors) to any swap or derivative transactions referenced to credit or
other risks or events arising under this Credit Agreement or any other Loan
Document so long as such assignee, participant or counterparty, as the case may
be, agrees in a writing enforceable by the Borrower to be bound by the
provisions of this §26 or (i) with the consent of the Borrower.

 

§26.2.     Prior Notification.  Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process including, without limitation, any disclosure under §26.1(b), (d) or
(f) hereof.  In addition to, and without limiting the foregoing, each of the
Lenders and the Administrative Agent shall permit the Borrower to intervene in
any relevant proceedings to protect its interests in the non-public information
and shall provide reasonable cooperation to the Borrower, at the Borrower’s
expense, in seeking to obtain such protection.  Each of the Lenders and the
Administrative Agent further agrees that if the Borrower is not successful in
precluding the court or other legal body from requiring the disclosure of the
non-public information, such Lender or the Administrative Agent, as the case may
be, will furnish only that portion of the non-public information which it in
good faith reasonably considers to be legally required and, at the request and
expense of the Borrower, will exercise all reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded the non-public
information.

 

§26.3.     Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries.  The obligations of each
Lender under this §26 shall supersede and replace the obligations of such Lender
under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans from any Lender.

 

§27.        SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such

 

82

--------------------------------------------------------------------------------


 

clause or provision in any other jurisdiction, or any other clause or provision
of this Credit Agreement in any jurisdiction.

 

§28.        USA PATRIOT Act Notice.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the USA Patriot Act.

 

§29.        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arranger and the Lenders each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) none of the Administrative Agent, the Arranger nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Arranger or any Lender
has advised or is currently advising the Borrower or its Affiliates on other
matters) and none of the Administrative Agent, the Arranger nor any Lender has
any obligation to the Borrower or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, the Arranger nor any Lender has provided or will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the

 

83

--------------------------------------------------------------------------------


 

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  The Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty.

 

§30.        COLLATERAL.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any Margin Stock as collateral
(whether direct or indirect security) in the extension or maintenance of the
credit provided for in this Credit Agreement.

 

[signature pages follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

 

STAPLES, INC.

 

 

 

 

 

 

 

 

By:

   /s/ Nicholas Hotchkin

 

 

Name: Nicholas Hotchkin

 

 

 

Title: Senior Vice President, Finance and
Treasurer

 

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER
INC., as Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

 

 

Title: MD

 

 

 

 

 

LENDERS

 

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

By:

 /s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

 

 

Title: MD

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Lender and Co-Syndication Agent

 

 

 

 

 

 

 

By:

 /s/ Thomas J. Kane

 

 

Name: Thomas J. Kane

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,

 

 

as Lender and Co-Syndication Agent

 

 

 

 

 

 

 

By:

 /s/ Robert J. Devir

 

 

Name: Robert J. Devir

 

 

 

Title: Managing Director

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By:

 /s/ Todd Meller

 

 

Name: Todd Meller

 

 

Title: Managing Director

 

 

 

 

 

KEY BANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

 /s/ Marianne T. Meil

 

 

Name: Marianne T. Meil

 

 

 

Title: Senior Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Yoshihiro Hyakutome

 

 

Name: Yoshihiro Hyakutome

 

 

 

Title: General Manager

 

 

 

 

 

PNC BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

 /s/ Michael A. Richards

 

 

Name: Michael A. Richards

 

 

 

Title: Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

 /s/ Judith C.E. Kelly

 

 

Name: Judith C.E. Kelly

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------